    I
        \


              Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 1 of 24
                        |


•




                        i




                                                                                                         ELECTRONICALLY FILED
                                                                                                         ELECTRONICALLY
              I         Humberto M.                     (SBN 125769)
                                         Guizar. Esq.,(SBN
                                    M. Guitar.               125769)                                             9/1/2020 9:15
                                                                                                                 9/1/2020      AM
                                                                                                                          9:15 AM
                                          c/ega/.C()ni
                          I1111rizu/'fulQ/iclegcr/.
                          ll^uizar(a\i^h           com                                                 Kern County Superior Court
                                                                                                            County Superior  Court
              7
                             M. Henderson. Esq..(SBN
                        Kent M.                             139530)
                                                       (SBN 189520)                                     By Candice         Deputy
                                                                                                                   Rocha, Deputy
                                                                                                           Candice Rocha,
                                                                                                                                              i
                }iciiJ()lcni ■U iifnail. Jin
                            1I7L'i?L/(J/CI\l"1Ll.Q/ilcii/.e'1)l1l
             J
             J         Carrazeo. Esq.. (SBN
               Angel C`zu°ralzco.
              -1
                                                   230845))
                                           (SBN 230845                                                                                        I
                  cnv^cl'a ccl/'r(I:cul(v
                  cz/igcl'u                      com
                                          i'upc. com
                            earnizcoUp. vcrpc.                                                                                                I
                                                                                                                                              n
             4             Contreras. Esq., (SBN 330269)
             4 Christian Contreras.                                                                                                           I

                  ccontrenis@ghclegai.com
                  cconlrerusfcbgliclcgcz     .com
             5
             5            HENDERSON &
               GUIZAR, HENDERSON
               GUIZAR,                      CARRAZCO, L.L.P.
                                          & CARRAZCO,
               3500 W. Beverly Blvd.,
             6 Los Angeles, CA 90640
             6
               Telephone: (323) 725-1 151
                                 725-1151
             7 Facsimile: (823)
             7                  597-0101
                          (323) 597-0lOl

             8
             8                PlaintilTs.
                          for Plaintiiis.
               Attorneys for
                l.D.L. and S.B.L..
               I.D.L.                     through their
                           S.B.L., by and through
             9 Guardian Ad Litem.
             9                Litem.'^BEB
                                      BEBAA LLUCAS
                                              UAS
                                                in Interest to
               Individually, and as Successors in
               Individually.
            10 ISRAEL LUCAS
            10 ISRAEL    LUCAS
                                                                                                                                              I
                                                                                                                                              i
            I11l                                                                  CALIFORNIA                                                  I
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
            12
            12                                                                                                                                i
            13
            13
                                                                            COUNTY OF KERN
                                                                            COUNTY
                                                                                                                                              4
            14
            14     .IIL I.l).l..                                                                  BCV-20-102074
                                                                                             NO.: BCV-20-102074
                                                                                       C.VSE NO.:
                                                                                       CASE
                                                                                                                                              !
                                   S.B.L.. hby_~.- and through their
                        l.D.L. and S.l3.l...                                       )
            I5
            15           .Ad Lil
               Guardian Acl      cm. BEBA LUCAS
                             Litem.         LUC.AS                                 )
               Individually, and us
               Individually.      as Successors in Interest                       )      .
                                                                                       COMPL
                                                                                       CO.MPLAI
                                                                                              I
                                                                                                . T FOR
                                                                                             '\Il\T
                                                                                                NT A    DAMAGES
                                                                                                    FOR DAM.-\(;FS                            i

            16
            16 tO ISRAEL LUCAS.
               to ISRAEL    LUCAS.                                                )
                                                                                          Unreasonable Search and
                                                                                       1. Unreasonable
                                                                                  )          Seizure—Detention and An°est
                                                                                            Seizure-Detention            Airest
            17
            17
                                                              Plaintiffs,         )                         1983):
                                                                                                 U.S.C. § l983):
                                                                                            (42 ll.S.C`.
            18
            18                                                                    )    7     Unreasonable Search and
                                                                                            Unreasonable
                                                  v.
                                                                                  )          Seizure—E.xcessive Force and Denial
                                                                                             Seizure-Excessive                  Denial
            19
            19
                                                                                   )        of  Medical Care
                                                                                             of Medical
               COUNTY OF KERN. KERN, a legal subdivision
            20 of                                                                  )        (4"  U.S.C. §^ I983):
                                                                                             (42 U.S.(`.    1983):
                                                                                                                                        q
            20 ol the State of
                            of California;
                               California:
                                                                                   )   3.    Substantive Due Process
                                                                                                                 Process
            21
            21
               and DOES I1 through IO. 10. inclusive.
                                                                                   )             U.S.C. §^ 1983):
                                                                                            (42 U.S.C.     1983):                             E
                                                                                       4.                Liability for
                                                                                             Municipal Liability     br
                                                                                                                                       i~
                                                                                   )   4.
            'or
            22                                               De fendants.
                                                             Defendants.
                                                                                   )         Ratilicution                 1983):
                                                                                                                U.S.C. § 1983);
                                                                                             Ratification (42 U.S.(`.
                                                                                   l   5.
                                                                                       D.                Liability for
                                                                                             Municipal l-iz\llility
            23
                                                                                   )         Unconstitutional Custom. Practice.
                                                                                             Unconstitutional              Practice,
            24
            24

            25
            25
                                                                                   )
                                                                                       6.
                                                                                       6.
                                                                                       7.
                                                                                       7.
                                                                                             Buttery
                                                                                            Negligence
                                                                                             Negligence   (Wrongful
                                                                                                                        1983):
                                                                                                            U.S.C. § l983);
                                                                                            or Policy (42 l.I.S.C.
                                                                                                                    Death):
                                                                                                      (Wrongful Death):
                                                                                             Battery (WrongfUl
                                                                                                                        Death):
                                                                                                                                              i
                                                                                                                                              I
                                                                                          Violation ollScction
                                                                                       8. Violation
                                                                                       8.                                    of The
                                                                                                                       52.1 ollThc
                                                                                                         of Section S2.1
            °0 !~
            26
                                                                                          California Co
                                                                                          L'uliIiu°11i;t C !\ itil Code (Tum          .Ac!
                                                                                                                                Banc .'\L'l
                                                                                                                        ( I oni [Same
            27 I
            1-
                   I!                                                                     V iulaition l
                                                                                          Violation)
                                                                                                                                              1




            28
            28                                                                         DEMAND FOR JURY TRIAL
                                                                                       DEMAND          TRIAL                                  I
                                                                                  I                                                           !
                                                                            COMPLAINT FOR DAMAGES
                                                                PLAINTIFFS' COMPLAINT
                                                                PLAINTIFFS'
                                                                                                                                              I
                                                                                                                   4
                                                                                                     I



Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 2 of 24
                                                                                                                                              Q




  l                                            COMPLAINT
                                               COMPLAINT FOR DAMAGES

  2 I
  q
  .)
                        1.       Plaintitts I.D.L. and S.B.L..
                                 Plaintiffs
                                Decedent ISRAEL
                 in interest to Decedent ISRAEL LUCAS (hereinafter "DECEDE
                                                LUCAS (hereinafter "DE('EDENT").  by and
                                                                           N r"). by
                                                                                                   as successors
                                                                               imlividually. . and as
                                                                     children. individuaily
                                                       S.B.L.. minor children,
                                                                                         through their
                                                                                     and through
                                                                                                      successors
                                                                                                 their Q
                                                                                                                                     I
                                                                                                                                     I



  4              Guardian Ad Lilem.       LUCAS, in their Complaint
                             Liteni. BEBA LUCAS.                            Defendants COUN
                                                                    against Defendants
                                                          Complaint against                   i \' i
                                                                                       C`O1IN'l'Y
                                                                                                                                     ii
  5                                           referred to
                 (hercinatller also sometimes referred
                 (hereinafter                                 "COllNTY")) and
                                                       to as. "COUNTY"        DOE Deputies
                                                                          and DOF          allcuc :i<
                                                                                  Deputies alleuc :1.<
                                                                                                       •
                                                                                                       a

  6              follows:
                 follows:                                                                                                            !!
                                                                                                                                     |




  7                     2.       This action seeks compensatory
                                 This action                                 damages from
                                                                    punitive damages
                                                                and punitive
                                                   compensatory and                  to°om individual depulv|
                                                                                           individual deputy s
                                                                                                             I
                                                                                                                                     i



           I
                                                                                                   1 " Kem lor
 is !'YiHz. sherilfs.    from senior sheriffs
            xhcriflk. Irom                                   ofileitds. atid
                                                 department oIlll\ciu!s.       vvnm the
                                                                         and Iirom       C`ounlj~ o'C
                                                                                     the Coiini\
       J
 8
                                                                                                                             \




                                     Sheri l`fls depuramcm                                                     1       _ u




                                                                                                        !*.'..`!!] !'-I!
                                                                                                                                 •
                                                                                                         \=|

    'i     la

 9
 9          x'ioI;»iinl1> state
            violations
           'IA                   law and fundamental
                           slulc In      lilndamwni¢\l rights     uiider the
                                                         rights ua\dcl°          nitcd States
                                                                         the Il:niluLI        Cunsliiuiioii in
                                                                                       Sidles C`ul°lsiilLI1ic»n      in

                                     brutal police
                 connection with the brutal                     killing of
                                            police shooting and killing            LUCAS on
                                                                           ISRAFL LUCAS
                                                                        of ISRAEL            March 21.
10
1I 1l            2020. Decedent ISRAEL
                                ISRAEL LUCAS                        Defendants,induvial
                                         LUCAS was shot dead by Defendants.
                                                                                          on March 21.

                                                                                        COUNTY Sheriff
                                                                               induvial COUNTY  Sherill1`
                                                                                                                                     I
12               Deputies, DOES I1 through 5, on March 21. 2020 in Mojave.
                 Deputies.                                                 California.
                                                                   Mojave. California.
13
13                                                         PARTIES                                                                    I
14
l"!
                        '\
                        3.
                        J    »
                               At all relevant times and up until his death.       ISRAEL LUCAS was an
                                                                            death. ISRAFL           un
           I
15               individual residing in the County of
                 individual                        of Kem.  California.
                                                      Kern. C`.aliti>l'nia.                                                          I




16
1^                      4.
                        4.       Plaintiff             minor individual
                                           I.D.L. is a minor
                                 Plaintiff l.D.L.            individual residing in the Sacramento. Calilbrnia '
17         II and is the natural born child ofof Decedent. Plaintiff I.D.L. sues
                                                           Plaintiff l.I).L. sues by and through
                                                                                  by and through his Guardian
                                                                                                 his (iuauxliam
18               Ad Litem.  BEBA LUCAS.
                     Litem. BEBA                                       as the
                                                              capacit} as
                                   LUCAS, in his individual capacilv          child of
                                                                          the child    DECEDENT and
                                                                                    of DECFDENT     and inin aII                      I
                                                                                                                                      I



           1                .        .                     .
                                                        . -interest                                             .-
                                                                                                                                      )


           I                                                                              , . .
19               representative capacity as a successor-in
                 representatnve               successor-nn-mlercst  to
                                                                    to Do(           and THE
                                                                            LDl~;N1 and
                                                                       DECEDENT          THE. EMC     al; ()l-
                                                                                                ESTATI:;   ol- I
           ;i
        ISRAEL LUCAS
20 I ISRAEL                           Calilbrnia C.C.P. Section 877.51
                 Ll iCAS pursuant to Calilbmia                            PiainiilT I.D.L. is
                                                                377.32. PiainliHILD.L.          an "heir
                                                                                            is an   "heir
"0
           law" (C.C.P.
21 I=zj at law" (C`.£l.P. Section 373.60,                  and .Ia ".succc.s.sor-
                                                    death) and
                                          wrongful dculhl
                                  373.60, wrungiial                               in-intercst" (C.C.P.
                                                                   "sLlc¢us>¢mn'-inm-inic:rcsl"  (L`.(`.p
"I
22                                         to Decedent
                                 survival) to
                 Section 377.30. survival)             ISRAFL LUCAS.
                                              Decedent ISRAEL LU£IAS. Flaintifi l.D.L. seeks
                                                                      Plaintiff I.D.L.       both Iija
                                                                                       seeks both
                                                                                                                                      l
23               wrongful death and survival damages under federal     state law.
                                                                   and state
                                                           federal and       law. PlaintitT l.D.L. seeks
                                                                                  Plaintiff I.D.L.       all|
                                                                                                   seeks all I
                                                                                                             e
°3
24                                                             including under
                 damages available under federal and state law including              Section 373.60
                                                                               C.C.P. Section
                                                                         under C.C.P.         373.60

25 (wronglul
   (wrongful death):        Section 373.30(survival)
                     C.C.P. Section
             death): C.C.P.               (survival) and               law for
                                                               federal law
                                                         under federal
                                                     and under             for wronutizl death s
                                                                               wrongful death
                                                                                               s
                                                                                                                                         i
26               and survival.                    by Plainlifl`
                     survival. The damages sought in                      br the
                                                                l.D.I... for
                                                     Plaintiff l.D.l...          death of
                                                                             the dculh of' his         ISR.AEII
                                                                                               lather. ISRAI
                                                                                           his Iluhcr.                                    \




27                              for loss of
                 LUCAS, include tor
                 LUCAS.                  ollDECEDENTls love. companions
                                            DECEDENT'S love,            hip, comfort,
                                                             companionship.  comliurl. care. assistance.
                                                                                       care, assistance.
28         I protection.            society, moral support: loss
                         affection, society,
             protection, affection.                                 financial support
                                                                 of tlnancial
                                                            loss of                   and earning
                                                                              support and         capacit\:
                                                                                          earning capuciu
"8
           I                                                     '>

            i                            PLAINTIFFS' COMPLAINT FOR DAMAGES
                                         PLAINTIFFS' COMPLAINT     DAMAGES
\
     Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 3 of 24


     l                of gifts and benefits:
                 loss of           bciiellts: funeral and burial expenses:   l&l:$¢i of
                                                                 c';pcnse<;: loss               rcusu1*.u!w;: \ a!i;e
                                                                                            *HQ reasonable
                                                                                     (`- Is the                  ~»l
                                                                                                                   Q  o.!
                                                                                                                      U
                                                                                                                   i n l n l C
                                                                                                                                 I
          Si

                                  ioss of              xvith DI
                                          relationship "it                         ~\\.'.'\
                                                                .~.L !..L!l°.. 1. '.neiuuing
                                                             Dl:X.'LDl-.\                          o!'sociei\
                                                                                             loss UL                  --
                                                                                                    l ` ~ . - . \ ~ ~ aiiJ
                      scr\'icc:»; loss
          1 household services:        of relalionahip
                                                                                    *s
     's
                                                                                  mll.ln..., lo.»>        Q\.:Ll- .md
                                                                                                       | - -




                                                                               suffering of
                                                            emotional pain and suffering          :NT 6
                                                                                            DECEDENT
     q
     .J
     J                                         physical and emotional
                                       mental, physical
                 companionship and the mental.                                           of DECEDE

     4           and all other damages allowed                         law. Plaintiff the ESTATE OF
                                       allowed under federal and state law.                      OF
                                                                                                                                 I
     5                  LUCAS appears through its successor-in-interes
                 ISRAEL LUCAS
                 ISRAEL                                               t. the Plaintiff I.D.L.
                                                  successor-in-interest.                       minor.
                                                                                       LD.L. a minor.

     0
     6                                          BEBA LUCAS.
                 through his Guardian Ad Litem. BEBA LUCAS, named herein.                                                        I
     7                  5.       PlaintillI`             minor individual
                                             S.B.L. is a minor
                                 Plaintiff S.B.L.                                                     California
                                                               individual residing in the Sacramento. Calitbrnia
                                                                                                                                 I
                                                                                                                                 l

                            born child of
     8 | and is the natural hom                     PlaintilT S.B.L. sues be
                                       of Decedent. PlaintilTS.B.L.                          Guardian ^e
                                                                                 through his (iuardian
                                                                          by and lhrouLlh
     9                          LUCAS, in his individual
                    Litem. BEBA LUCAS,
                 Ad Litem.                    individual capacity as the child of DECEDENT and
                                                                               of DECFDENT     in aa !
                                                                                           and in                                I
                                                                                                                                 I
                                                                                                     I                           j
                                                                                                                                 2
    10
    10                                                                 DECEDENT and THE
                 representative capacity as a successor-in-interest to DECEDENT     THE ESTATE OF '.I
                                                                                        ESTATE UF

    II
    11           ISRAEL LUCAS
                 ISRAEL                              C.C.P. Section 377.32.
                                          California C.C.F.
                        LUCAS pursuant to California                377.31 Plaintil'fS.B.L.     an "heir
                                                                                             is an
                                                                            Plaintiff S.B.L. is    "hair
                                                            death) and a 'fsuccessor-in-inter est" (C CP 1
    12           al law"
                 at      (C`.C.P. Section 373.60,
                    law" (C.C.P.                  wrongful death)
                                          373.60. wrongtill              "successor-in-interest"   (C`.C.l'.
                                                                                                                                 I
                                                                                                                                 !


    18
    13           Section 877.80. survival) to Decedent ISRAFI.
                         377.30. survival)                     Ll i(QI!\S. Plaintiff
                                                       ISR.AFL [.UCAS.               S.B.l seeks
                                                                           PluinliIT S.B.L.       both 1i
                                                                                            seeks both
          ii                                                                PlainiilTS.B.l.. .seeks   aii
    14 Ie wrongful           survival damages under federal
          wrongful death and survival                            stale law.
                                                    lecleral and state lan. l'lainlillllS.B.l.. seeks all

    15    iIt    damages available under         and state
                                   under federal and slate lan           under L`.LI.P.
                                                               including under
                                                           law including                Section 373.60
                                                                               C.C.P. Section   373.641
                                                                                                                                 i
    16           (wrongful death): C
                 (wrongful         C.C.P.               (survival) and under federal law for
                                    .C.P. Section 373.30(survival)                           wrongful death !II
                                                                                         tor wrongful                            I
                                                                                                                                 I

    17                                               PlaintilT
                 and survival. The damages sought by PI                               of his father. ISRAEL.
                                                                 S.B.L. for the death of
                                                       aintiilt` S.B.L.                              ISRAl~ l.
    18                         tel' loss of
                 LUCAS,include for
                 LUCAS.                     DECEDENT'S love,
                                         of DECEDENTls       companionship, comfort,
                                                       love. companionship.          care. assistance. I
                                                                            comfort. care,
    19                       affection, society,
                 protection, affection.
                 protection.            society. moral               of Hnancial
                                                 moral support: loss of                       earning capacit>:
                                                                        financial support and earning capacit} 1 Ii
                                                                                                                                 lI
                                                                                                                                 i
    20           loss of           benefits: funeral and burial expenses: loss of
                         gifts and henetits:
                      of gills                                                                   value of'
                                                                               of the reasonable value of *
                                                                                                                                 1
    21           household services: loss of              with DECIEDl§N'l`.
                                          of relationship with                              o f societv
                                                                                       loss of
                                                                             including loss
                                                               DECEDEN T, including                     and|
                                                                                                socictv und
                                                                                                                                 i
                                                                                                                                 !
                                                                                                                                 1
    22
          I                            mental, physical and emotional pain and suffering of
                 companionship and the mental.                                              DECT- l`)FN'l '
                                                                                         of DECEDENT                             I
                                                                                                                                 I

                                                                                                                                 I



    23               all other damages allowed under federal and state
                 and all                                         stare law. Plaintiff the ESTATF
                                                                       law. Flaintiff             t.)l-` ri
                                                                                          ES TATE OF
                                                                                                                                 |




    24           ISRAEL LUCAS
                 ISRAEL                           successor-in-interest.. lhc
                        LUCAS appears through its successor-in-interest       Plaintiff S.B.L.
                                                                          the Plain\i1T            minor. :
                                                                                        S.B.I.. a8 minor.
                                                                                                          1

          .!
          =|■i
                     Guardian Ad Litem. BEBA Lil(IAS.
    25 i through his Guardiull                        named herein.
                                             LUCAS,mimed

    76
    26    :Iil          6.
                        6.       [)etblldalll COIjN I Y isis aa chartered
                                 Delendant COUNTY                                        oi lhc
                                                                          subdivisi«in al'
                                                                chartered sLll1Liivi>inn              ofC'alifornia uwiih
                                                                                                Slate ntlCI.1lili»l'niu
                                                                                            ihc Slate                   ilh

    27
          'I'1
                 the cupuclly
                             »

                              to sue and be sued.
                     capacil) to
                                                      .
                                                  Delendant
                                            sued. D~:lendzml
                                                               .
                                                             COUNIY
                                                                  I-1°
                                                             £OL»:\
                                                                       .is 1°c>ponslble
                                                                    IX is
                                                                          . \
                                                                                2
                                                                                        fur the
                                                                           re>ponsible Iur
                                                                                         v
                                                                                                aciion.s.
                                                                                            the uclrom.
                                                                                                   »•          u


    "7
    28           omissions. policies, procedures,
                 omissions, policies.                       and customs
                                                  practices and
                                      procedures, practices             of its
                                                                customs of     various agents
                                                                           its various            agencies.
                                                                                              and agencies.
                                                                                       agents and
                                                                     33
                                          PLAINTIFFS' COMPLAINT FOR DAMAGES
                                                                                                                                 I
                                                                                                                                 1


    Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 4 of 24
         1                                                                                                           i
         I                                                                                                           I
     I       includingg the
             includin   the KERN  COUNTY SHERIF
                            KERN COUNTY     SI-TERIFFIS   DEPARTMENT (hereina
                                                     F'S DEPARTMENT                   fter -RCSD"
                                                                              (hereinafter "KCSD")-  and !g
                                                                                                  ). and
                             employees. At
                         and employees.
                 agents and
             Its agents                    all times                the facts
                                                      relevant toto the        alleged herein. Defendant !I
                                                                                       herein. Detendam
     2
     2       its                        At all times relevant           facts alleged                     =          f
\
     3
     3       COUNTY     responsible for
                    was responsible
             COUNTY was             for assuring that the
                                        assuring that     actions, omissio
                                                      the actions.         ns, policies.
                                                                   omissions.            procedures. I
                                                                               policies, procedures.                 i
                                                                                                                     I

                                                                                                                     \
                                                                                                                     v
                                                                                                                     I




     4
     4       practices     customs of
             practices and customs        KCSD and
                                   of the KCSD         employees and
                                                   its empkwees
                                               and its           and agents                the laws
                                                                                      with the
                                                                            compliedd with
                                                                     agents complie            laws                  i
                                                                                                                     I


                                                                                                                     I
                                                                                                                     I
                                                                                                                     :
                                                                                                                     I




     5
     5       and the Constitution of the United States and
                     Constitution of                              State of
                                                           of the State
                                                       and olThe            California.
                                                                        o f Culilbmiu.
                                                                                                                     ^
                                                                                                                     i




     6
     6              7.         all relevant
                            At all                 Defendants DOF
                                   relevant times. Defendants     DEPUTI
                                                              DOE DEPU TIES.     Does l1 Through
                                                                             and Does
                                                                         ES, and                 10
                                                                                         Through 10
                                                                                                                     1




                                                                 Defendants DOE              S. and
                                                                                        1 lES.
                                                                                  DEPl!'-TII        each
     7
     7

     8
     8
         3 ol the defendants Does 1 Through 10 were an emplovee and/or agent of defendant
                  employees of
             were eltlplm'ees       KCSD. At
                              ofthe KCSD.    all times
                                          At all

             of` the defendants Docs I Through
                                                       relevant. De1bn~J;ml>;
                                                 times relevant.              DOF DFPI          and such

                                                         l() were an cntplm-cc amd.-"or agent uI dclbmizml
         I


     9
     9       COUNTY          of these individuul
             COUNTY and each of                  defendants acted
                                      individual defendants       under color
                                                            acted under          law. to
                                                                              of law.
                                                                        color of      to wit. under
                                                                                         wit. under
    10
    10       the color        statutes., ordinan
                       of the statutes
                 color of                        ces, regulations.
                                         ordinances.                          customs., and
                                                                   policies, customs
                                                      regulations, policies.                usages of
                                                                                        and usages    Defendant
                                                                                                   ollDellendam

    II
    11       COUNTY and the KCSD,
             COUNTY               KCSD,as   as well as under
                                               well as                    of the
                                                                   color of
                                                               the color
                                                        under the                statutes and
                                                                             the statutes and regulations  of the
                                                                                              regulations of  the g
    12 I State
    17         of Calitlornia.
         State of California.

    13
    13              8.      At all relevant times.
                            At                     Defendants DOE
                                            times. Defendants DOE DEPUTIFS. and each
                                                                  DEPUTIES, and      of the
                                                                                each of the
                                                                                                                 I
                                                                                                                     I
    IN
    14       Deiendun1°s Does l1 Through
             Defendant s Does               were acting
                                         10 were
                                 Through 10             within his
                                                 acting within     or her
                                                               his or                          y as an emplovcc.
                                                                          capacit as an emplovcc. 2
                                                                      her capacity
                                                                                                                         x
                                                        NTY.                                                         I
    15
    15       agent, representative and/or servant olTOU
             agent. representative                oIICOUNTY.
                                                                                                                         I




    16
    16              9.      Defendants DOE
                            Defendants     DEPUTIES and
                                       DOE DEPUTIES and Does    Fhrough 55 arc
                                                        Does II Through             in their
                                                                               sued in
                                                                           are sued    their
                                                                                                                         I

    17
    17                al capaciti
             individual
             individu    capacities   br damage
                                  es for damages s only.                                                                 i
                                                                                                                         i



    18
    18               10.    On informa    tion and belief.
                                inlbrmation                       relevant times.
                                                           at all relevant
                                                   belief, at                     Defendants DOE
                                                                           times. [klendanls                 nn-s. r
                                                                                                     DEPl lTll-l¥i
                                                                                             DOE l)Fpl
    19
    19            Does I Through IO.
             and Docs                    inclusive,\vere
                                    10. inclusive.  were residentso!"(lmlmvntll\c:°n..  California. Defenda
                                                          residents ofCouniN-of Kern. (.`a!i1lor:7i;1.           nts
                                                                                                       [)c1bmi;\I*.1~:

    -0 it
                DEPUTIES, and Does Does l1 through       are sued
                                                     10. are              in their
                                                                   herein in       individual and/or  i
    *0 I DOE DEPUTIES.                      through 10.       sued Merwin    their individual znml/or                    »




    21 representative
    21                                                       as employe
                                                   capacityy as
                         capacityy and/or in their capacit
          representative capacit                                employees  and agents
                                                                        es and         of Defenda
                                                                                agents of         nt
                                                                                           Defendant

    22
    22       COUNTY.
             COUNT Y.

    23
    23                                         Defendants DOE
                        At all relevant times. Defendants
                     I11.
                       I.                                          DEPU PIES, and
                                                             DOE DEPUTIES.                  Through 10.
                                                                                    Does l1 Through
                                                                                and Does              10.
                                                                                                            I

                                       zed employe es  and  agents  of COUNT  Y,  who  were acting
                                authori employees and agents ollC()lINTY. who were acting under
                          duly authorized
                     were duly                                                                      und                  v
    24
       11 inclusive, were
    24 inclusive.                                                                                       er .I            I




    25    color of
          color of law within the
                   law within the course and scope
                                  course and        of their
                                              scope of        individual and/or
                                                        their individual        representative capaciti
                                                                         and/or representative
                                                                                                        es
                                                                                               capacities Ié      'S !


    26
       I and
       |
          and respective           as deputies
                           duties as
               lespective duties                    law enlorce
                                               and law
                                      deputies and        enlbrcemcnt    agents and
                                                                    mcnt agents            the coniplci
                                                                                      with the
                                                                                 and with       complete
                                                                                                         ci
                                                                                                                             t


                                                                                                                             I
    "6
             authority and ratification
             authority                  of their principal.
                           ratification of                            COUN IY..
                                                            Defendant C.l()L!N'llY
                                                 principal. Delhndant
    27
    "7
    28
    28
       r     ///
             Ill
                                                                                                                             I




                                                                                                                             I



                                                                                                                             I


                                                       4
                                      PLAINTIFFS' COMPLAINT
                                      PLAINTIFFS'               DAMAGES
                                                  COMPLAINT FOR DAMAGES                                                      l
               0


  Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 5 of 24                                                 I

                                                                                                                       i
                                                                                                                       I



                                                                                                              I
  l                       12.                                      omitting to act is
                                                       failing and omitting
                                 In doing the acts and lhiling                                    described.|
                                                                                   as hereinafter describetl.          I

          !|


 2'   r
          I! Defendants DOE DFPUTIES.
                            DEPUTIES,and Docs                                              actualI '
                                         Does 11 Through 10 were acting on the implied and ucluu                       I


                                                                                                                       I



 3
 3                                           COUNTY.
                                          of COUNTY.
                   permission and consent of
 4
 4                        13.    The true names of                                inclusive. are unknown to
                                                of defendants Does l1 Through 10. inclusive,

 5
 5                 Plaintiffs.                                                               Plaintiffs will seek
                                   theretbre sues these defendants by such fictitious names. PlaintiffS
                   Plaintiffs, who therefore                                                                           g
                                                                                                                       i
                                                                                                                       I



 6
 6                                                                                       deiendanls '
                                                                                of these defendants
          g leave to amend this complaint to show the true names and capacities of
                                                                                                                       I
                                                                                                                       s




 7
 7        I        when they have been ascertained. Each of     fictitious named defendants is responsible in l1
                                                         of the fictitious

 8
 8                 some manner forbr the
                   some manner           conduct and
                                     the conduct     liabilities alleged
                                                 and liabilities         herein.
                                                                 alleged herein.                                     |II
                                                                                                                       i

 9
 9                        14.       all times relevant to the facts
                                 At all
                                 At                                         herein. Delendants.
                                                              tacts alleged herein.             including Does Ii
                                                                                    Defendants, including
                                                                                                                       1
                                                                                                                       I

10
10                     duly appointed.
                   are duly            qualified and acting officers.
                            appointed, qualified                      employees. and/or agents of
                                                            officers, employees,                   COUNTY 1
                                                                                               of' COUNTY
                                                                                                                       i

I11I                   KCSD. employed as such by Defendants.
                   and KCSD.                                                                        ol
                                                 Defendants, and acting within the course and scope of                 1
                                                                                                                       E
                                                                                                                       1
                                                                                                                       t

          |
  "
I12                                                         color of
                   their employment and/or agency and under color    state law.
                                                                  ofstnte  law. leach of the Dclbndunts
                                                                                l-ach of                and
                                                                                             Defendants and
          1
                                     responsible for
13 .IIn Doe Defendants caused and is responsihic         unlavvliil conduct and
                                                 tor the un!ziw!luI                              inter
                                                                                           b\. inter
                                                                            aiid resulting leA'.
   I
          .
14
14        !
          i        alia. personalK participating
                   alia. personally                      conduct, or acting
                                    participating in the conduct.    actinujointiy         concert with others who 1lI
                                                                            jointly and in concert
15
15                 did so by authorizing, acquiescing, condoning, acting, omitting or failing to take action to j
                   did so by authorizing. acquiescing. condoning, acting. omitting or failing to take action to
                                                                                                      i
16
16                             unlawful conduct by
                   prevent the unlawful            promulgating or
                                                by promulgating    failing to promulgate policies and
                                                                or failing
17
17
                                               .    unlawful conduct occuiTcd:
                   procedures pursuant to which the unlawful                   by failing
                                                                     occurred; by
                                                                                          \
                                                                                              • •
                                                                                              refusing,
                                                                                                 `
                                                                                  lathing and refusing.
                                                                                                           .
                                                                                                        with
                                                                                                                 .     I
                                                                                                                 1
                                                                                                                 ■
                                                                                                                       1

18
18
   i
                                                          rights,
                                              Plaintiffs' rights.
                   deliberate indifference to Plaintiffs`         to initiate and maintain adequate supervision.
                                                                                                                 I
          I
19
19
          I
                   security. training,
                   security,                                                duties, and staffing:
                             training. compliance with responsibilities and duties.     stating: by ltiiling lu Iji
                                                                                                    failing lu             I

                                                                                                                           I
                                                                                                                       !
#0
20                 maintain proper and adequate policies.                           and by
                                                policies, procedures and protocols: and    ratifying and|
                                                                                        by ratifying                       I



21
21                 condoning the unlawful         performed by agents and officers.
                                 unlawful conduct perlbrmed                                       employ C65|
                                                                                    deputies. and emplo\ee.>
                                                                          officers, deputies,                5
                                                                                                             1
                                                                                                                       !


22
22                                           control.
                   under their direction and control.                                                                  'I
                                                                                                                       1




23
23

24
"4
          p
          ii
                          15.          of the Defendants caused and is responsible for
                                  Each of
                                  by. inter alia.
                       resulting, by.
                   and resulting.                            participating in the conduct,
                                                  personall} participating
                                            alia, personally
                                                                                          unlaw ful conduct|
                                                                                   br the unlawful         I
                                                                                                           i

                                                                                                                  in
                                                                                                             and in
                                                                                              acting jointiv :tnd
                                                                                  conduct- or actingjoinlh
                                                                                                                           I




25
"Q                 cnnccrl with others
                   concert      otlters who did     by ;1ullwl°izing.
                                            did so: by                acquiescing or Failing
                                                       authorizing, ucLluic>¢ing             to lake
                                                                                     lailing lo      action tn
                                                                                                lank uclion to         I


26
26                             unlawful conduct:
                   prevent the unlawful             promulgating policies
                                        conduct; by promulgating                                  lo which
                                                                 policies and procedures pursuant to which

27
27                 the unlawful                                   refusing. with deliberate indifference to
                                                     liiiling and refusing,
                       unlawful conduct occurred: by failing                                             to

28
28                 Plaintiffs and DECEDENTls
                   Plaintiffs                rights, to initiate and maintain adequate supervision and/or
                                  DECEDENT'S rights.
                                                           5                                                           I

          I                               PLAINTIFFS'
                                          PLAINTIFFS' COMPLAINT
                                                      COMPLAINT FOR DAMAGES                                                I
          I                                                                                                                )
                                                                                                 _I

                                                                                                                                  I

  Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 6 of 24
                                                                                                                      iv
                                                                                                                      I
                                                                                                                      1

                                                                                                                      I


                                                                                                                      I




   I
            I

                training   and. by
                training:: and.    ratifying the
                                by ratifying     unlawllil conduct
                                             the unlawful          that occurre
                                                           conduct that           by agents
                                                                        occurredd by            peace ofhcers
                                                                                            and peace
                                                                                     agents and                   I
                                                                                                      olllicer:~: i
  ')
  A.                        direction and
                under their direction              Whenever and
                                      and control. Whenever and wherever reference is
                                                                wherever reference is made in this
                                                                                      made in this                   Ii
                                     by aa Defendant.
                                 act by
                Complaint to any act                  such allegati
                                           Defendant, such          on and reference shall
                                                                       and reference       also be deemed to
                                                                                                be deemed             li
                                                                                                                      Q
  q
  J             Complaint                                  allegation                shall also           to

  4             mean the acts and failures to act ofeach Defendant individually, joint, and several!). Tlic) I
                mean the acts and failures to act of each Defendant individually. joint. and severally. They

  5             are               individual and
                         in their individual
                aie sued in                      olficial capaciti
                                             and official          es and
                                                          capacities      in some
                                                                      and in some manner     responsible lbr
                                                                                         are responsible
                                                                                  manner are                     for|
                                                                                                                    l
  6 iju_§: the
           the acts
               acts and omissions alleged
                    and omissions         herein. PIulntillI'~;
                                  alleged herein.                    tank lea\e
                                                                will asi^
                                                  Plaintifl^^ "all        lcatvc uI thiss Couri
                                                                                 of thin          lo amend ihi^
                                                                                          " uul°i to amend it'.i>


  8 i
        14
        I       Complaint loto allege
                Complaint

                Each     Defendants is the
                      of Defendants
                liach of
                                           name and
                               aliege such name
                                       the agent of the
                                           agent of the other
                                                                   when that
                                                    responsibility when
                                                and responsibility
                                                              and the
                                                        other and
                                                                        that inliwrmalion
                                                                      actions of
                                                                  the actions         of the
                                                                                 each of
                                                                              of each
                                                                                              asccnained.
                                                                             information isis uscclluine<,i.
                                                                                         the Defendants
                                                                                                        were
                                                                                             Defendants were
                                                                                                                      T




                                                                                                                      I
  9
  9             ratified              Defendants.
                         by the other Defendants.
                ratified by
10
10                     16.     Whenever and
                               Whenever and wherever reference isis made
                                            wherever reference           in this
                                                                    made in this Complaint    any act
                                                                                           to any
                                                                                 Complaint to         by
                                                                                                  act by

I1 I1           Defendants and Doe Defendants.
                Defendants                          allegations and
                                   Defendants, such allegations     references shall
                                                                and references shall also    deemed to
                                                                                          be deemed
                                                                                     also be        to
                                                                                                                      !I
                                                                                                                          \

                                                                                                                      .
12
12              mean     acts and
                mean the acts     lhilures to
                              and failures to act of each
                                              act of      Defendants individually.
                                                     each Defendants                       or severall
                                                                                   iointlv or
                                                                     individually. Jointly            y.
                                                                                              severally.              ;
                                                                                                                      i
                                                                                                                          I

18
13                                            JURISDICTION
                                              JURIS             VKNIJF
                                                    DICTiON AND vENt I
                                                                       E      I
                                                                                  J
                                                                                                                          j
  4
I14                    17.    This           properly filed
                              This action is properly       in the
                                                      filed in     Kern County
                                                               the Kern        Superiorr Court.
                                                                        County Superio                  is
                                                                                                as itit is
                                                                                         Court, as                a;1 Ig
                                                                                                     i
I5
15              wrongful death case and seeks remedies under state law for the wrongful death of the 1
                wrongful death case and seeks remedies under stale law tor the wrongful death of the l
                                                                             Plaintiffs l.D.L.
                                                                  children.. PlaimilTs
                                                            minor children                         S.B.1... '
                                                                                               and S.B.I..
                                                                                        l.D.L. and
                                                    his two                                                           I
16
16              Decedent.         LUCAS,as
                          ISRAELL LUCAS.
                Decedent. ISRAE          as well as his
                                            well as     two minor

17 ,| Furthermore.
17                 this civil
      Furthermore, this       action isis brought
                        civil action              by Plaintifiis
                                          brought be             for the
                                                     Plaintiffs ibr      redress olTilleg
                                                                     the redress oiullcged   depravations
                                                                                          ed dcpnn-a\1ion<
IS
18
        II
        II
            I   of constitutional
                of'                                    by 42
                                             protected by
                    constitutional rights as protected    41 U.$.(`.   W88. 1985.
                                                             U.S.C. 55 1983. log<_ 1986. 1988. the
                                                                                   1986. 1988.     r..un!i
                                                                                               the l`,vurth
  9
I19                  Fourteenth Amendm
                and Fourteenth    Amendmentent ofof the  United States
                                                    the United          eon..iiiution. and
                                                                 Slums L'un>liluliun.        the California
                                                                                        ano the L`ulIIu111'IL1            1
                                                                                                                          1




20              Constitution.              is founded
                              Jurisdiction is
                Constitution. Jurisdiction            on 28
                                              founded on    U.S.C. §§ 1331.
                                                         28 U.S.C.          1343, and
                                                                      1331. 1343.       1367.
                                                                                   and 1367.
21                                                              because defenda
                              Venue is proper in this Court because
                       18. ^enue                                         defendants              and in
                                                                                             in. and
                                                                                      reside in.
                                                                                 nts reside               all
                                                                                                       in all
-2 incidents, events.
22 incidents.          and occurrences
              events,and                               to this
                                                  rise to
                                           giving rise
                              occurrences giving               action occurre
                                                          this action  occurred in. the
                                                                              d in.     County of
                                                                                    the County
                                                                                                   Kern.
                                                                                                of Kern. i
                                                                                                                          I

23 Calilbrnia.               herein timely
               Plaintiffs herein
   California. Plai11tiIllls               and properly
                                    timely and                  tort claims
                                                          filed tort
                                               properly filed               ptirsuant to
                                                                     claims pursuant  to Cal.
                                                                                                   Code
                                                                                              Gov. Code
                                                                                         Cal. Gov.
24                    et seq.. and
                § 910 et                action is
                               and this action    timely filed
                                               is timely tiled within all applicab
                                                               within all applicable          of limitati
                                                                                     statutes of
                                                                                  le statutes             ons.
                                                                                                 limitations.              4




                                                FACTLIAL
                                                FACTU    ALLEGATIONS
                                                      AL ALLEG ATIONvS

26         19. Plaintiffs
                       19.  repeat
                 Plaintiffs re eat and re-allege each
                                   and re-allege each allegation        all the
                                                        allegation inin all     preceding paragra
                                                                            the preceding         phs lIf
                                                                                           aryL;raphs                      2

   of this
27 of      Complaint with
      this Complaint       same force
                      with same             etiéct as
                                       and efiect
                                 force and            if fully
                                                   as if        set forth
                                                         l`ully set        herein.
                                                                    tbrth herein.
                                                                                                    | !
                                                                                                                          !
                                                                                                                          I
                                                                                                       !
28              /7/
                ///'
                                                                                                                      I   i
                                                                                                                      .    i
                                                                                                                              |
                                                                                                                              I

                                                                6
                                                                6
                                                   COMPL.MNT FOR
                                       PLAINTIFFS' COMPLAINT
                                       PLAINTIFFS'               DAMAGES
                                                             FOR D.-1mA<,Es
  Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 7 of 24
       'I
       .1




  l                20.             21. 2020 at approxima
                          On March 21,         approximately                 Decedent. ISRAEL
                                                                       A.M.. Decedent.
                                                                 1:30 A.M..
                                                         tely I1 1:8»O                 ISRAFL                  1
 2
 2          LUCAS was leaving a Family
            LUCAS                                           in the 2300
                                       Dollar Store located in
                                Family Dollar                           block of
                                                                   2300 block of Highway 58 in
                                                                                 Highway 58 in

 3
 3          Mojave.
 4
 4                 21.    Upon information     belief, while
                               information and belief.               LUCAS was
                                                             ISRAEiL LUCAS
                                                       while ISRAEL            leaving the
                                                                           was leaving     Famil\
                                                                                       the Family

 5
 5          Dollar                             were called
                               County Sheriffs were
            Dollar Store. Kern County                                     LUCAS allegedly
                                                                   ISRAEL LUCAS
                                                           because ISRAEL
                                                    called because              allegedly was no
                                                                                          was on               g
 6
 6                                        Dollar Store.
            longer welcomed at the Family Dollar                                                               :
                                                                                                               |


 7
 7                 22.    Upon informatio                          oumy Sheriffs.
                                                belied, when Kern County
                               informationn and belied.                  Sheritltls. DOE DEPlTIE
                                                                                     DOE DEPl     S,
                                                                                              FTIFS.           I




 8
 8          arrived to the scene. ISRAEL    LUCAS was
                                  ISRAEL LUCAS           already outside
                                                     was already          of the
                                                                 outside of  the Family  Dollar store,
                                                                                 l~amily Dollar        not ;
                                                                                                store. not

 9
 9          committingg a crime,
            committin             not threatenin
                           crime. not threateningg anyone.     doing an\
                                                           not doing
                                                   anyone, not           thing to
                                                                     anything     present aa danger
                                                                               to present           to the
                                                                                             danger 10 the

10          public.
10

                                                      DEPUTIES arrived.
                                       KCSD. when DOE DEPUTIFS          thee deputies
                                                               arrived, the           contacted sia
                                                                             deputies contacted
                                                                                                               I
l11l               23.    According to KCSD.
                          According
       d ISRAEL LUC.AS. During the interaction. KCSD were aggressive, abrasive, and escalated ■
                                                                                                               z
       I
                                                                                                               I


12
12          ISRAEL LUCAS. During the interaction. KCSD were aggrcssnc. abrasive. and esca\!a.ue¢J              I




13
13          the situation to a point                              occurred.
                               point where a physical altercation occurred.                                    tr
                                                                                                               I




14
14               24.
                 2.4.      information and belief.
                      Upon intonation                        LUCAS did
                                                    ISRAEL LUCAS
                                            belief,ISRAEL             did not voluntarily speak
                                                                          not voluntarily       with
                                                                                          speak with
15
15          DOE DEPUTIE
                DEPUTIESS and did not consent to be seized or be              DOE DEPUTIE
                                                                           by DOE
                                                                 searched by
                                                              be searched           DEPUTIES. S.
16
16                                          beliet. shaken and shocked
                           informationn and belief.
                 25. Upon informatio                           shocked byby the aggressive approach
                                                                            the aggressive approach
17
17                 DEPUTIES. ISRAEL LUCAS became
            by DOE DEPUTIES.              became scared.
                                                 scared.
                                                                                                               I
18
18                 26. Upon information and belief. ISRAEL LUCAS was unarmed, he did not ha\ e|I
                   26.    Upon intbrmation and belief. ISRAEL LUCAS was unarmed. he did not have
                                                                                                               i
                                                                                                                   Q
19
19                                                      not possess any
                                          knife, he did not
            ^a firearm. he did not have a knife.                         object whatsoever
                                                                    arty ohiect                  woLild
                                                                                whatsoever which would
                                                                                                               1




20
20                     to anyone.
            cause harm IO anyone.                                                                              j
                                                                                                               I
                                                                                                               I

21
21                 27.    In spite of ISRAEL LUCAS
                                   of ISRAEL       not presenting
                                             LUCAS not                      to the
                                                                     danger to
                                                       presenting aa danger        public or
                                                                               the public    KCSD
                                                                                          or KCSD
22
')?         deputies and without            whatsoever and
                         without any reason whatsoever             provocation. DOF
                                                           without provocation.
                                                       and without                  DEPl iTiES
                                                                                DOE DFFI iTli€s                I
"3                          ISR.-\EL LUCAS.
            shot and killed ISRAEL   LUCAS.
       1

we :!   i
       -I          -8.
                   "s     Upon inlbrmation
                          Upon                         no crime
                                               bclioL on
                               information and bciici.                    \\..in in
                                                                          was    i n l=r<\§r85;< wh('='1 DOi
                                                                                     progress when       D(
                                                                                                          \
                                                                                                          I
       »1


                                                                             ISRAEL lLL:CAS.
                                                                  approached ISRAEL
        I



25
       it
        I DEPLITIES and another
          DEPUTIES and                 Sheriff Dcpulics
                                COUNTY Sheriff
                        another COUNTY                  iniiiallv approached
                                               Deputies initials                     ,L'(IAS.

26
26                 29.    Decedent sustained injuries,
                                             injuries, pain.                and death
                                                                 suffering. and
                                                       pain, and suffering,     death when    was shot
                                                                                           he was
                                                                                      when he     shot

27
27                    Defendants DOE
            dead by Defendants          DEPUTIES who
                                  DOE DEPUTIES            were acting
                                                      who were  acting under color of
                                                                       under color         in their
                                                                                      law, in
                                                                                   of law,    their
28
28          individual and official capacities and as employee of
            individual                                             COUNTY. ISRAEL
                                                               o1` COUNTY.            LUCAS was
                                                                             ISRAEL LLICAS     was I
                                                   7
                                                                                                               II
       I                          PLAINTIFFS' COMPLAINT
                                  PLAINTIFFS'               DAMAGES
                                              COMPLAINT FOR DAMAGE S                                           i»
                                                                                                               J




  Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 8 of 24                                             .e
                                                                                                                   I
                                                                                                                   i
                                                                                                                   |


                                                                                                                   I
                                                                                                                   I

                                                                                                                   E
      l                       at the time of
                  unarmed and at                          posed no
                                          of the shooting posed             threat ofdeath
                                                                   imminent tlireat
                                                                no imminent                 or serious
                                                                                    ofdeuth Ol'         bodi!\|
                                                                                                serious bodily     I
                                                                                                                   i


      '1          injuiy to any person and the force that
                  injury                                      used by
                                                          was used
                                                     that was                    DOE DEPUTIES
                                                                      Detendants DOE
                                                                   by Delendams                 s \g
                                                                                     DEPUTIES uwas
                                                                                                                   i
      -1
      .)          unreasonable, excessive deadly force.
                  unreasonable.                  lbrce.                                                            II
      4                 30.     Upon informatio                     being shot.
                                                              after being
                                                      belief, alter
                                     infbmlationn and belief.                   DECEDENT collapsed,
                                                                          shot. DECFDENT collapsed. .
      5       immnhilc. and was bleeding pro
       became immobile,                     proluseK'    in od\
                                                llus=~lv in     lO'iis critical
                                                            ohvimIs             need no
                                                                       entieal l1i'L'L. •.>} (iiime'heie
                                                                                             I1n1nc-!i;!:r
    so
  60 emergency care and treatment. Instead of
                        treatment. Instead of' immcdialclv   providing or
                                               immediately providing         liicilitating emergence
                                                                          or lhcilitating    emergency             •
  7               care and treatment, Decedent's need
                           treatment, Decedent's      tor immediate
                                                 need for           medical care
                                                          immediate medical      was ignored.
                                                                            care was          Defendants
                                                                                     ignored. Defendants

      8           DOE DEPUTIES         timely summon
                                   not timely
                      DEPUTIES did not        summon medical care or
                                                     medical care    permit medical
                                                                  or permit                   to treat
                                                                                    personnel to
                                                                            medical personnel    treat

  9               DECEDENT.                              DECEDENT caused
                                      of medical care to DECEDENT
                  DECEDENT. The delay of                                 DECEDENT extreme
                                                                  caused DECEDENT extreme

10                                                               was aa contributi
                                                  suffering, and was
                  physical and emotional pain and suffering             contribulinu  cause of
                                                                                   ng cause    DECEDENT'S
                                                                                            of DECIEDENTls
                                                                                                                   !I
I1 l1             death. ISRAEL LUCAS died at the scene of
                         ISRAEL LUCAS                      the shooting.
                                                        of the shooting.                                           I
                                                                                                                   I5
12                      31.                       during the time in which
                                Both prior to and during                            was shot
                                                                           DECEDENT was
                                                                     which DECEDENT     shut at b\ •'
                                                                                             at be

1j
13                Defendants DOE
                  Delendants     DEPUTIES.ISRAEL
                             DOE DEPUTIES. ISRAEL LUCAS      no aggressive
                                                        made no
                                                  LUCAS made    aggressive movements.      rurli\cc
                                                                                      n«.> !`urth
                                                                           movements. 110                          ^§
                                                                                                                   I

                                                                                                                   ;



I14
  4               gestures, and no physical movements
                  gestures.                                 would suggest
                                                      which would
                                            movements which               to a
                                                                  suggest to 21 reasonable       onicer
                                                                                           peace nllieer
                                                                                reasonable peace                   i
                                                                                                                   I
                                                                                                                       I
                                                                                                                       I




                                                                                           to {1
                                                                                   ahilitv to
                                                                                                                   i
   that the
15 that     DECEDENT was       with any
                         armed with
                     was armed          kind of
                                    any kind    w^eapon. or had the            the abilitv
                                                                    will, oror the                                 I
15      the DECEDENT                         of weapon.  or had the will.

16                inlTict             bodily harm
                  inflict substantial bodily              an> irids
                                             harm against an;       idual. dcputv
                                                              ind'w iduul.        or member
                                                                           deput\ nr        of the
                                                                                     member nl'     public.
                                                                                                the public.        'l
•I /— 'Iis               1in.   Lip un information             Delendanis BUF    Dl-I-IUIES dill
                                                                           Dij\[ 185-1>1~'HI;$     iiwl vNarn
                                                                                               did ik)i
      j|                 32.    Upon   inlbrmation and oeiicil
                                                       oeiieL Dcibn».i;1ms                              \\;liTs



           1
           !


18                              they were about to shoot
                  Decedent that the\                     him.
                                                   shoot him.

19                      33.
                        83.     As a result of
                                            of DEFENDANTS` conduct. stated
                                               DEFENDANTS' conduct, stated above.            are entitled
                                                                                  Plaintiffs are
                                                                           above. Plaintiffs     entitled

20                to damages.
                  IO

21
31                       34.                Defendants DOE DEPUTIES
                                The conduct Defendants                  willful,
                                                                    was will
                                                           DEPUTIES was      till. wanton. malicious.
                                                                                   wanton, malicious.
22
'H                and done with reckless disregard for the rights     solely oi'
                                                                  and salety
                                                           rights :md        of DECEDENT  and therefore
                                                                                 DECEDENT and therclbre
- f
      a-




                                                                                                         every
                                                                                                                   I
23                warrants                   exemplary and
                                          of exemplary
                               imposition of
                  waiTants the imposition                  punitive damages
                                                       and punitive                 each and
                                                                            against each
                                                                    damages against      and             CVCI`\' i
                                                                                                                       \
                                                                                                                       1



24                aforement ioned Defendant.
                  afbrementioned  Defendant.                                                                           I
                                                                                                                       I
                                                                                                                       1

                                                                                                                       |



25
25                ///
                  ///                                                                                                      K
                                                                                                                       s
                                                                                                                       I
                                                                                                                           I

26
*o                ///
                  ///

27
27                ///
                  ///

28
28                ///
                  ///
                                                                                                                           g
           If
           IIII
           I3
           I                                                    8
           anj|                         PLAINTIFFS'
                                        PLAINTI         PLAINT FOR
                                                    COMPLAINT
                                                FFS'COM             I)AMAGF-S'
                                                               l?€iRli3'AmAc§i:§`                                          I
 Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 9 of 24
      I                                                                                                  ¥
                                                                                                         I
 11                                      FIRST CAUSE
                                         FIRST          ACTION
                                                     OF ACTION
                                               CAUSE OF
 2
 2                            UNREASONABLE SEARCH AND
                              UNREASONABLE SEARCH     SEIZURE —
                                                  AND SEIZURE                         -n



 "'
 3
 J                                      DENTENTION AND ARREST
                                                   AND ARREST
 4                                             (42        § 1983)
                                                   U.S.C. §
                                               (42 U.S.C.   1983)
                                                                                                         I
 5                                  (By
                                    (By Plaintiffs             Defendants)
                                        Plaintiffs against all Defendants)                               |
                                                                                                         I
                                                                                                         \



                                                                            all the
                                               re-allege each allegation in all
                         Plaintirts repeat and re-allege                                  . paragraphs !1
                                                                                    preceding
 6                35.    Plaintitlb                                             the precede   purugI'upll»
                                                                                                         1




   of this
 7 of this Complaint with same
           Complaint with            and effect
                               tbrce and
                          same force            as inii' fully
                                         effect as             set forth
                                                         fully set       herein.
                                                                   tbrth herein.                         iz
                                                                                                         I
                                                                                                         P


 8                36.               DOE DEPUTIFS
                         Defendants DOE                                          DECEDENT
                                        DEPUTIES attempted to detain or detained DE(.IFI)l-IN I' i:
                                                                                                         i

                                                                                                         j
                                                                                                         I




 9 without            suspicion and
           reasonable suspicion
   without reasonable           and arrested him without
                                    arrested him         probable cause.
                                                 without probable cause.
                                                                                                         1

so .I
10    \
                  87.
               When Defendants DOE
                  37.               DEPUTll-S
                                DOE DFPl"l`        attcn-iplcd to pl1\'sicullv
                                            II 'S autcmplcd                    restrain'
                                                                  physicall} rcslrzlin                   I



    I

                        .
                                                                                                         g

II I DECEDENT,
11                  violated DECEDENTN
     DECEDEN l they \dolated DECEDENT's right lo        secure in his person again.si
                                                 to be .secure                 algainat !

12         unreasonable searches and seizures as guaranteed to DECEDENT           Founh
                                                               DECEDENT under the Fourth
13                                        Constitution and applied to state actors by the Fourteenth
           Amendment to the United States Constitution
  4
I14        Amendment.
           Amendment.

15
13                38.    When Defendants DOE                              DECEDENT without
                                             DEPUTIES attempted to arrest DECEDENT
                                         DOE DEPUTIES
16                             ISRAEL LUCAS
           probable cause that ISRAEL                   aim. the>-
                                      LUCAS committed a crim. they violated  DECEDENT'S right
                                                                   A'iolated DECEDENT's
17    | to be secure in his person against ulueasonable searches and seizures as guaranteed to
                                           unreasonable seardies                            to
                                                                                                         g
                                                                                               1
18         DECEDENT           Fourth Amendment
           DECEDENT under the Fourth           to the
                                     Amendment 10                                                      |
                                                                                                       g
19 United States
19 United States Constitution     applied toto state
                              and applied
                 Constitution and              state actors bv the
                                                     actors by     FH)urteenth Amendment.
                                                               the Fourteenth  Amendment.                ja
                                                                                                         I
                                                                                                         II
#0
30                39.    Defendants`             willful,
                         Defendants' conduct was will till. wanton.                          reckless I
                                                                    malicious, and done with recklc>s
                                                            wanton, malicious.                           g
21         disregard for                       of DECEDENT
                             rights and safety of
                     fbr the rights                                      warrants the
                                                               therelbrc warrants
                                                  DECEDENT and therefore              imposition of
                                                                                  the imposition of
                                                                                                         I
           e.xcmplaiy and punitive
           exemplary      punitive damages as to Dclbndanls      13!:.Pl 'Tll-S.
                                                            D(JE Dl:.Pl
                                                 Defendants DUE          1'llIl-IS.
""
T)
      II                                                                                                 I
                                                                                                         i



      ii                                                                                               i
23                40.
                  40.                         misconduct. l)cilcnd;1nt>
                                     of their mi5conducL
                         As a result of                                 D«: >E DEPUTIES are
                                                          Defendants DUI*                   liable for
                                                                                        are liable Re'
24
2.4        DECEDENT'S injuries.
           DECEDENT's                                                          in the
                                                    were integral participants in
                      injuries, either because they were                              wrongful
                                                                                  the wrongful
25                       arrest, or because they failed to intervene to prevent
           detention and arrest.                                                      violations.
                                                                        prevent these violations.
26
36                41.                   Defendants DOE DEPUTIES was willful.
                                     of Deflendants
                         The conduct of                                      wanton, malicious.
                                                                    willful, wanton.
                                                                                                         I


77
27                                                             saietv of
                                             br the rights and safety
           and done with reckless disregard for                       of DFCEDENT and therefore
                                                                         DECEDENT and therefore
28         waiTants the imposition
           walTants                of exemplar)
                        imposition of exemplary and punitive                          DOE
                                                    punitive damages as to Defendants DOE

                                 PLAINTIFFS'
                                                         9
                                                         9
                                             COMPLAINT FOR DAVIAGES
                                 PLAINTIFFS' COMPLAINT     DA MAG ES
                                                                                                         I
                                                                                                   I




Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 10 of 24
      i                                                                                                      I
                                                                                                             1


                                                                                                             ;
 l1        DEPUTIE S.
           DEPUTIES.                                                                                         I
                                                                                                             \
                                                                                                             I
                                                                                                             I
                                                                                                             I
 2
 2                                      SECOND
                                        SECON         OF ACTIO
                                                CAUSE OF
                                              D CAUSE    ACTIONN                                        |
                                                                                                        I
                                                                                                        I    I


 1
                  UNREASONABLE SEARC
                  UNREASONABLE                        UNREASONABLE AND/OR
                                           SEIZUREE — UNREASONABLE
                                       AND SEIZUR
                               SEARCHH AND
                                                                    _-

                                                                   ANI)/()R Ij
 J
 3
                                                                                                             z
 41'
 4                                   FORCE &
                           EXCESSIVE FORCE
                           EXCESSIVE       & DENIAL ()F         CARE
                                                        MEDICAL CARE
                                                    OF MEDICAL                                               II
 _f                                                                                                          l




                                                (42 1;_$_(j'_
                                                (42 U.S.C §   § 1983)
                                                                l*)88)
 >l.
 5                                                                                                           :


 6
 6                                       Plaintiffs against all
                                     (By Plaintiffs
                                     (By                        Defendants)
                                                            all Defcnda fits)                                I




 7
 7                  42.   Plaintitts repeat and
                          Plaintiffs            re-allege each
                                            and re-allege      allegationn in
                                                          each allegatio      all the
                                                                           in all the preceding paragraphs
                                                                                      preceding paragraphs
 8
 8                 Complaint with same force and effect
           of this Complaint
           of                                                         set foilh
                                                                silly set
                                                        as ifif fully
                                                 effect as                      herein.
                                                                          forth herein.
 9
 9                  43.                            ISRAEL ILUCAS
                                       of Decedent ISRAEL
                          The shooting of                  -UCAS be Defendant DOF
                                                                 by Defendant     DEPUTIES
                                                                              DOE DEPLITIES
10
10                  DECEDENT of
           deprived DECEDENT                                 person against
                                                         his person
                                   right to be secure in his
                             ofhis right                                    unreasonable searches
                                                                    against unreasonable searches
II                                                under the
                                         DECEDENT under
                           guaranteed to DECEDENT
           and seizures as guaranteed                   the Fourth           to the
                                                                   Amendment to
                                                            Fourth Amendment        United
                                                                                the United
11
                                                                                                             g
                                                    actors by the
                  Constitution and applied to state actors        Foui'teenth Amendme nt.                    g
                                                                                                       g
12
12         States Constitution                                the Fourteenth  Amendment.
13
13                  44.
                    44. On       21. 2020.
                           March 21,
                        On March           Defendants DOE
                                     2020. Defendants     DEPUTIES,acting
                                                      DOE DEPUTIFS.                   individual|
                                                                                their individual
                                                                    acting inin their
IN
14         and/oi lepresentative capacity  , in the course and scope of his employment with Delendaiii I
           and/or representative capacity, in the course and scope of his employment with Delendant          .,




15
15         KCSD, acting
           KCSD.                    of law.
                        under color of
                 acting under               used unreasonable
                                       law. used              and excessive
                                                 unreasonable and           deadly force
                                                                  excessive deadly       and|
                                                                                   lbrce and

16
16                      Constitutional Rights of
           violated the Constitutional        olll)F(IEDFNT      they .shot
                                                            when ihc\
                                                 DECEDENT "hen        shot and         DFCFDFNT .^
                                                                                killed l)l°ILIFDFNT.
                                                                            and killed
17
17         ISRAEL LUCAS who did not present an imminent threat of death or serious bodily injury..|
           ISRAEL LUCAS who did not present an imminent threat ollcleath or serious bodil) injur}
18                        t0rce used by Deibndant
           and the deadly force                   DOE DEPUTIES.
                                        Defendant DOF            was objectively
                                                      DEPUl lES. was             unreasonable
                                                                     objectively unreasonable
19                          violation of
           and therefore in violation    42 U.S.C.
                                      o1*l42        Section 1983.
                                             U.S.C. Section 1983.

"o                  45.   The foundati
                              tbundation                Amendment is
                                          of the Fourth Amendment
                                       on of                         reasonableness, the
                                                                  is reasonableness.     deadly force
                                                                                     the deadly ibrce
21    I            DECEDENT was fundamen
           used on DECEDENT     filndamemallv  unreasonable and
                                         tally unreasonable        violation of
                                                                in violation
                                                            and in              DECEDliNT's
                                                                             of DECEDI-IN'l"s
22
2.2        Fourth Amendment             secure in
                            right to be secure
                  Amendment right                 his person
                                               in his        against an
                                                      person against    unreasonable searches
                                                                     an unreasonable          and
                                                                                     searches and

23
23         seizures.
           seizures.
                                                                                                                 f
                                                                                                                 l
24
-4                  46.      virtue of
                          By virtue    their misconduct.
                                    of their             Defendants DOE
                                             misconduct. Detlendants     DEPUTIES are
                                                                     DOE DFPUTIES are liable Igor iI
                                                                                      liable for                 §
                                                                                                                 i


25 DECEDENT'S tragic
25 DECEDENTls tragic death.        because these
                            either because
                     death, either               Defendants were
                                           these Defendants               participants inin|I1
                                                                 integral participants
                                                            were integral                                        l

                                                                                                                 Ii
                                                                                                g
       use of
26 the use    deadly and
           of deadly     excessivee force,
                     and excessiv          or because
                                    force. or              failed to
                                                      they failed
                                              because they           intervene to
                                                                  to intervene to prevent these|
                                                                                  prevent these                  I
                                                                                                                 l
                                                                                                                 +
1-1                                                                                                          'i
    . violations.
_ I   violations.
27
                                                                                                                 r
                                                                                                                 :
28         /'//
28
      .l   ///                                                                                                   i

                                                   ,0
                                                   I0                                                            iI
                                         FFS' COMPLA
                                  PLAINTIFFS'         INT FOR DAMAG
                                              COMPLAINT             ES
                                                              DAMAGES
                                  PLAINTI                                                                        i
 Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 11 of 24


  I                47.     Furthermore, Defendants DOE
                           Furthermore, Defendants              knew that failure
                                                       DEPUTIES knew
                                                   DOE DEPUTIES                      provide
                                                                          failure to provide

  2         timely medical treatment to DECEDENT
            timely medical                             result in further
                                        DECEDENT could result    further significant        or the
                                                                         significant injury or
  q
  3                                             of pain.
                                     infliction of
            Linnecessar}' and wanton intiiction
            unnecessary                                                     isregarded his serious medical
                                                   pain, but nevertheless ddisregarded
 4          needs,causing him great bodily
            needs.                         harm,physical and emotional pain and suffering,
                                    bodily harm.                                suffering. and death. !
                                                                                           and death.
 5                 48.     This use of                                              objecti\'ei> I
                                                       Defendants was excessive and objective!v
                                    of deadly force by Delendamls
 6          unreasonable under the circumstances. Dctlendants` actions thus deprived
                                                  Defendants' actions                         ol"!
                                                                                     DECEDENT of
                                                                            deprived DECEDFNT
                                                                                                                      1
                                                                                                                      g
                                                                                                                      i
                                                                                                                      I


  7             right to be free from
            his right            loom unreasonable searches and seizures under the Fourth Amendment i
                                                                                                     I
 8          and applied to state actors by                Amendment.
                                        by the Fourteenth Amendment.                                Ij                1




 9                 49.
                   49,         conduct of
                           The conduct of Defendzlnts DOE DEPUTIFS
                                          Defendants DOE            was willful.
                                                          DEPin IHS was                  maliCK^Lis. j
                                                                                 wanton. malicious.
                                                                        willlul. wanton.                              |

                                                                                                                      !

10
10                                                              sulCty of
            and done with reckless disregard for the rights and safety of DECEDENT     therelbrc Qi
                                                                          DECEDENT and therefore

I11l        warrants the imposition of exemplaiw and punitive
                                    of exemplary                                       DOE
                                                     puniti\e damages as to Defendants DOF                            I
[2
12          DEPUTIES.
            DEPUTIES.

13
13                                                       OF ACTION
                                             THIRD CAUSE OF ACTION

14
14                                                           PROCESS
                                          OF SUBSTANTIVE DUE PROCESS
                                VIOLATION OF
                                                                                                                      \
  5
I15                                                 (42 u.s.c. § 1983)
                                                    (42U.S.C.    w83)                                                 l
16                                      (By Plaintiffs against
                                        (By Plaintiffs             Defendants)
                                                       against all Defendants)
                                                                                                                      i
17
12                 50.     Plaintiffs repeat and re-allege each allegation in
                           Plaintiffs                                                           paraaraphs !
                                                                           in all the preceding paragraphs
18          of                          tbrce and etTect
            of this Complaint with same force               if fully
                                                  effect as it'           forth herein.
                                                                fully set Ibrth
19                 51.
              LUCAS,had
20 ISRAEL LUCAS.
                                      I.D.L.. as a surviving child.
                           Plaintiffs I.D.L..
                                cognizable interest
                         had aa cognizable          under the
                                           interest under      Due Process
                                                          the Due
                                                                                           child. of
                                                                            as a surviving child,
                                                                    S.B.E.. Els
                                                             child. S.B.L..
                                                                                      of the
                                                                              Clause of
                                                                     Process Clause
                                                                                                     Decedent
                                                                                                  of Deccclcm
                                                                                             Fourteenth gj
                                                                                         the Fourteenth
                                                                                                                      I
_ I 51 Amendment
  |

                                        Constitution to be free
                         United States Con>\ilLllion
                  ofthe United
       Amcnclmcnt olllhe                                         frtnii state
                                                           l`rcc l`rum  slate uclimls that dcprh
                                                                              actions lhul            ihcm i
                                                                                           depi i\ ce Ilium           I
       £1                                                                                                             I
                                                                                                                      l

                                                                                                                      I
'Ra
22                 liberty, or property in such a manner us
            life, liberty.
            lille.                                                                  by being
                                                         as to shock the conscience by       deliberateK
                                                                                       being delibcrulelw
23
23          indillerent to the constitutional rights ol
            indilTerenl lo                                                             being
                                                                       and/»,>r :Ob\, ~being
                                                            Ducrnr NT1 and/or
                                                     of the DECEDEN                     , °  ad,. put .
                                                                                                  purpose
                                                                                                    P()5¢ lo harm
                                                                                                          to lldl
                                                                                                             ',..
                                                                                                                  m

24          unrelated to any legitimate law enforcement objective,
                             legitimate law                                  but not
                                                        objective, including but     limited to
                                                                                 not limited to

25                                            Plaintiffs familial
            unwarranted state interference in Plaintitlfls familial relationship with their father.
                                                                    relationship with       father.
26 I DECEDENT ISRAEL
26            ISRAEL LUCAS.
                     LUCAS.

                   62.   DECEDENT ISRAEL
                         DECEDENT               LUCAS had a cognizable interest under the Due I
                                       ISRAEL LUCAS
       I                                                                                            I
28          Process Clause of                Amendment of
                           of the Fourteenth Amendment                      Constitution to
                                                       of the United States Constitution    be free
                                                                                         to be                        z
                                                     II
       it                           PLAINTIFFS' COMPLAINT FOR DAMAGES
                                    PLAINTIFFS'                                                                       I
                                                                                                                      s
                                                                                                       I


                                                                                                                        \

Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 12 of 24
                                                                                                                l



 I                                would deprive
          from state actions that would             oflife.
                                                him of
                                        deprive him          liberty, or
                                                       life. liberty.    property in
                                                                      or property    such a
                                                                                  in such a manner as to
                                                                                            manner as to I

 2        shock the conscience by being
                    conscience by       deliberately indifferent
                                  being deliberately                the constitut
                                                                 to the
                                                     indifferent to               ional rights
                                                                        constitutional         of the
                                                                                        rights of  thee         !
 "»
 .J       DECEDENl and/or by
          DECEDENT                          purpose to
                                   being a purpose
                               by being               to harm    unrelated loto any
                                                          harm unrelated        any legitimate    lu. ;
                                                                                     legitimate law             i




 4 a
      q
          cntorccmcnl
                            . .
             . rce m en i oblecuvc.
                          objective.
                                                                                                                !
                                                                                                                l
 4        enfo
 5
 5               53.     The actions of
                                     of Defendants     DEPUTIES, and
                                                   DOE DEPUTIES.
                                        Defendants DOF               Does I1 through
                                                                 and Does            10.
                                                                             through 10.

 6
 6        inclusive   along with other
          inclusive., along            undiscovered conduct,
                                 other undiscovered             violated the
                                                      conduct. violated       Due Process
                                                                         the Due   Process Clause   o1` the
                                                                                            Clause of   the

 7
 7        Fourteenth Amendme
          Fourteenth             nt, shocked the conscien
                        Amendment.                    conscience.   and interfere
                                                               ce, and                       the familial
                                                                                       with the
                                                                          interferedd with        familial

 8
 8        relationship                       Plaintiffs I.D.L.
                           DECEDENT and PlaintiilS
          relationship of DECEDENT                             and S.B.l-..
                                                        I.D.L. and              that said
                                                                             in that
                                                                    S.B.L.. in       said Defendants   had .
                                                                                          I3efendants had
 9
 9                           and then
                  deliberate and
          time to deliberate          used deadly
                                 then used              that shocks
                                                  force that
                                           deadly force             the conscien
                                                             shocks the         ce and
                                                                        conscience and with    purpose
                                                                                       with aa purpose
                                                                                                 U.S.C. l
                                                                                                                l
10
10        to harm unrelated to any legitimat    law enforcem
                                    legitimatee law           ent objective
                                                    enforcement   ohiective in            of 42
                                                                               violation of
                                                                            in violation     42 II

II
11                                  of the constitutional
          Section 1983 in violation of                    rights of
                                           constitutional rights    DECEDENT and
                                                                 of DECFDITNT          Plaintiffs I.D.L.
                                                                                  and PlaintiffS  l.D.L. l
12        and S.B.L.
              S.B.L.
                                                                                                                I
12        and                                                                                                   I
                                            DEPUTIES,and        Does 11 through
                                                           and Does              10. inclusive , thus \ iolated e
13
13                                   DOE DEPUTIES,
                         Defendants DOE
                 54. Def.-:ndants                                       through 10.  inclusive. thus wiolulcd 1
14
14        the substanti ve due process rights
              substantive                     ofPlaintiffs
                                       rights ofP            I.D.L. and
                                                  laintitl1S l.D.L.      S.B.L. to
                                                                    and S.B.L.  to he free from
                                                                                   be free l`rom unwarra
                                                                                                           ted Ia
                                                                                                 unwarranmed
15
15        interference            familial relationship
          interference with their ihmilial                   DEC EDEN 1 .
                                           relationship with DEC!~ll)L-'Nl'.                                    I


                                                                                                                \
                                                                                                                I
                                                                                                                I
l()              55.
                 '"^5-    As a
                          As a direct     proximate result Of'
                               direct and proximate               actions oIIDetendants.
                                                           of the ucliuns                Plaintiffs I.D.L.
                                                                          oi'Defendants. Plaintitllls l.D.l..

17            S.B.L.. suffered
          and S.B.L..                    of their
                      suffel°ed the loss of       beloved father.
                                            their beloved tether. DECEDENT ISRAEL LUCAS,
                                                                  DECEDENT ISRAEL LUCAS.
18                       for the loss
     including damages foi            of DECEDE
                                 loss of DECEDENT's N f s life~Iong  love. companio
                                                           life-long love,           nship, comfort.
                                                                            companionship.   comfort.

19 care,
19   care. assistance.             affection, society,
                       protection, affection.
           assistance, protection.            society. moral    support: loss
                                                         moral support:            financial support.
                                                                                of financial
                                                                          loss of            support.

                                               gifts and
                                            of gifts
                                       loss of                      Funeral and
                                                          benefits: funeral     burial expenses    loss |
                                                                                       expenses:: loss
      I
20 sustenan
     sustenance  and earning
              ce and         capacity; loss
                     earning capacity:               and benelitsz          and burial

                                                                                  with DECEDE
                                                                    relationship with              Nl               g
-1 l of the reasonable             household services:
             leasonable value of household                 loss of
                                               services: loss   of relationship         DECl8ll)l~-IN'l`.
w7    I                                 companionship.
                         of society and companionship.
          including loss of                                                                                         i
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I



23                56.                                      ofthe actions of
                                          proximate result of
                          As a direct and proximate                         Defendants. Plaintiffs
                                                                         of Defendants.            I.D.L.
                                                                                        Plaintiffs l.D.l..
24            S.B.L., as successo
          and S.B.L..    successors              to the
                                  rs in interest to     Estate of
                                                    the Estate o1` Decedent        LUCAS. claim
                                                                            ISRAEL LUCAS,
                                                                   Decedent ISRAEL        claim
25        damages lor           of the
                           loss of
                  l`or the loss        life of
                                   the life    Decedent'"where
                                            of Decedent "where by virtue of
                                                               by virtue    death the
                                                                         of death     victim cannot
                                                                                  the victim        be I
                                                                                             cannot he
                                                                                                                    |




26        made whole"          pre-morbid phvsical.
               w hole" for the pre-morbid                  and emotiona
                                                    mental and
                                          physical, mental                      and .suIllcrinu.
                                                                          p,a:n um]
                                                               emotionall Pam                    an\iel\.
                                                                                    siilferine. unxiclx.        I
      .                                                                                                             |

      I

                    distress, fear of
          emotional distress.                    death sulfered
                                       impending death             DECEDENT in
                                                                by DE(IEl)l*N'l`    being threatene
                                                                                 in being           d
"7 1
          emotional                of' impending       sulibred by                        threatened                1
28        by and then shot to death    Defendants and
                                    by Defendants
                              death by                    other damages
                                                      all other
                                                  and all       damages allowed       lederul and
                                                                                under federal
                                                                        allowed under         and               I
"8
                                                   12
                                                   12
                                  PLAINTIFFS' COMPLAINT           ES
                                                            DAMAGES
                                  PLAINTIFFS' COMPLAINT FOR DAMAG
 Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 13 of 24


  1        state law.
           state law.

                   57.                                      of the actions of
                           As a direct and proximate result of             otlDefendants.            l.D.L.
                                                                                          Plaintiffs l.D.L.
                                                                              Defendants. PlaintiffS                        g
 3
 3                                   in interest to the ESTATE
               S.B.L., as successors in
           and S.B.L..                                             DECEDENT ISRAEL
                                                                OF DECEDFNT
                                                        ES TATE OF                 LUCAS,
                                                                            ISRAEL LUCAS.                                   1
 4
 4                                        of the value and eitioymcnl
           also claim as damages the loss of                                      of ISRAEL
                                                                             life of
                                                                      of the lite
                                                           enjoyment of                       LUCAS
                                                                                     lSRAFl.. l_l I(-'./\S             1    I


 5
 5         to himself                      cut short
                                       was cut
                                  life was
              himself in that his life               by Defendants
                                               short by            and DFCFDFNT
                                                        Defendants and          lSRAl~'L was as. i
                                                                       DECEDENT ISRAEL                           was an|
 6
 6                                                   approximately 53 years
           otherwise healthy 30-year-old man who had approximately          of remaining
                                                                      years of           life
                                                                               remainimi lite
 7
 7         expectancy at the time of                                  S.I3.L. by this action.
                                                Plaintiffs l.D.L. and S.l3.L.
                                  of his death. Plaintiffs                                    further claims
                                                                                      action, further claims I
                                                                                                             e
 8
 8         all otll'lainliiti<`
           all                  attorneys' fees and
               ofPlainliffs' attorrleys`            costs incurred
                                                and costs          and into he
                                                          incurred and         incurred in
                                                                            be it7ctlr"cd                   prvsentine
                                                                                             Plainiiifs l\='<:*.:1t!l1=.'
                                                                                          in Plz\int'i!l!E<
                                                                                                                            i
 9
 9         maintaining and prosecuting this action under 42 U.S.(`.          1988.
                                                                    Seciit)n 1988.
                                                            U.S.C. Scctiun                                                  i
  0
I10                58.                 of DOE DEPUTIES.
                           The conduct of                                   10, inclusive.
                                              DEPUTIES, and Does I1 through 10,            was
                                                                                inclusive, was
II
11         willful,
           williill. wanton. malicious, and done
                     wanton, malicious,             with reckless
                                              done with                      for the
                                                                   disregard for
                                                         reckless disregard          rights and
                                                                                 the rights     sallety of
                                                                                            and safety  of

12
12         DECEDENT           Plaintiffs and therefore warrants the
           DECEDENT and Plaintiffs                                                exemplary and
                                                                               of exemplary
                                                                    imposition of
                                                                the imposition                   punitive
                                                                                             and punitive

13
13         damages as to DOE DEPUTIES,                    10, inclusive.
                             DEPUTIES,and Does 11 through 10.
14
14                                           FOURTH CAUSE OF ACTION
                                             FOURTH CAUSE                                                                   i
                                                                                                                            I
l5
15                               MUNICIPAL LIABILITY
                                 MUNICIPAL LIABILIT       RATIFICATION
                                                    Y FOR RATIFICA TION

16
16                                                    (42 u.s.c. § 1988)
                                                      (42 U.S.C.   1983)                                                    I
                                                                                                                            i


17
17                                (By Plaintiffs Against COUNTY,
                                  (By                               does 6-10)
                                                         COUNTY,and docs 6-10)
18
18                 59.      Plaintiffs repeat and re-allege each
                            Plaintiffs repeat                                  all the
                                                                            in all
                                                                 allegation in
                                                            each allegation        the preceding paragraph.s |
                                                                                       preceding paragraphs
                                                                                                                            I


[9
19         of this Complaint with same force
           of                          tbrce and effect as it'       set forth
                                                               fully set
                                                           if fully            herein
                                                                         tbrth herein
                                                                                                                            I


      I.
20                 60.     Defendants DOE DEPUTIES uctcd
                                      DOE DEPL5Tl[.S               color 0/
                                                           under color
                                                     acted ua'IJcr          low.
                                                                         ui lam
"0     i

1
21I                61.      The acts of                                     DECEDENT and
                                                                  depri\ ed Dl;'(IFl)FNT
                                            individual defendants deprived
                                     of the individual                                       Plaintiffs of
                                                                                         and Plaintil'tls of
're   I          particular rights
           their particular                                Constitution.
                                                    Stales Constilutitm.
                            rights under the United States
23                 ^2.
                   62.                           belief, a final policymaker
                            Upon information and belief.                              under color
                                                                               acting under
                                                                 policymaker., acting             of law.
                                                                                            color of law.
24         who had final policy-making authority
                   final policymaking            concerning the
                                       authority concerning     acts of
                                                            the acts    the individual
                                                                     of the            defendants,
                                                                            individual defendants,

25         ratified the acts of the defendants'
                             oflthe defendants` acts and the
                                                acts and the bases for them.
                                                             bases for them. Upon intimation and
                                                                             Upon information     belief.
                                                                                              and belief.

26
*6                   policymaker knew of
               tinal policymaker
           the Tina!                                                of the
                                             specifically approved of
                                      of and specifically              the individual              acts.
                                                                                      defendants" acts.
                                                                           individual detlendants`

°7                 63.    Upon inlbrmation      belief, a final
                               inlormation and belief.    Tina! policymaker has    determined (or
                                                                              has determined        will
                                                                                               (or will
                                                                                                                            I
                                                                                                                            1
28
*8         determine)               of the individual
                               acts of
           determine) that the acts        individual defendants were "within
                                                      defendants were         policy."
                                                                      "within policy                                        !1
                                                                                                                            !
                                                        13
      I                              PLAINTIFF     COMPLAINT
                                     PLAINTIFFS'S' COMPLAIN       DAMAGES
                                                            T FOR DAMAGES
 Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 14 of 24



  I                64.                of the aforemen
                            By reason of
                            By                        tioned acts
                                             aforementioned       and omission
                                                             acts and omissions.            I.D.L. and
                                                                                 Plaintiffs l.l).L.
                                                                              s. Plaintiffs         and |
 7
 2          S.B.L. suffered
            S.B.L.          loss of
                   sullercd loss of the love, companio
                                    the love. companionship. affcciion. comfort,
                                                      nship, u!lilccllon. comlbrl. cure. society. irammc.
                                                                                   care, society, lruinmg.
 3
 3

 4
 4
            guidance
            DECEDFNTls                suffering., loss of
            DECEDENT'S pain and suffering
                                                            aforementioned acts
                                   ofDECEDENT. The albrementioned
            guidance., and support oflDECEDEN'l`.
                                                          enjoyment of
                                                       ollenjoymcnt      life, and
                                                                     of' lily.     death.
                                                                               and death.
                                                                                                   also caused
                                                                                       omissionss also
                                                                                   and omission
                                                                              acts and                  caused
                                                                                                                      l
 5
 5                65. Accordin
                          Accordingly.                        DEPUTIES each
                                         Defendants DOE DEPUTIES
                                   gly, Defendants                           each are  liable to
                                                                                   are liable    Plaintiffs for
                                                                                              to Plaintiffis tb'
 6
 6          compensatory                  U.S.C. § 1983.
            compensatory damages under 42 U.S.C.
 7
 7                                            FIFTH CAUSE
                                              FIFTH          ACTION
                                                    CAUSE OF ACTIO N

 8
 8                                     LIABILITY FOR UNCONSTITUTIONAL
                             MUNICIPAL LIABILITY
                             MUNICIPAL               UNCONSTITUTIONAL                                                  I
                                                                                                                       I
 9
 9                                               CUSTOM OR POLICY
                                                 CUSTOM                                                       I        I
                                                                                                             I         I


                                                                                                             Ii
10
10                                                  (42 u.s.c.
                                                    (42 II.S.C. § 1983)
                                                                  1983)                                      I


II
11                                (By   Plaintiffs Against COUNT
                                  (By Plaintiffs            COUNTY,           does 6-10)
                                                                        and does
                                                                     Y,and          6-10)                     1
                                                                                                             l         1

                                                                                all the
                                                                             in all
                                                                  allegation in                   paragraphs !
                                                                                        preceding paragraphs
                                                                                                                     |1
12
12                 66.      Plaintiffs repeat and re-allege
                            Plaintifl^ repeat                each allegation
                                                   re-allege each                   the preceding

13
13          of this
            of      Complaint with
               this Complaint      same force
                              with same force and effect asas ifif fully
                                              and eiibct                 set forth
                                                                   tally set       herein
                                                                             forth herein
                                                                                       riFiS. and           ii°mwLI=i» :
                                                                                                    Does I1 ihivaiui.
14
14
       i:           67.
                    67      On informat
                               inlbmmation              Defendaiiis D(
                                                belief. l')ellendanls
                                        ion and belief.                      ui'-"vI - l`II~IS.
                                                                         HE DiIPl
                                                                      D( )1.           r
                                                                                                and i)o¢>
                                                                                          K.1:RN U
                                                                                   within Kl~I%1N
                                                                                be uilhin
                                                                             U)be                        M\
                                                                                                  C()V.; my
                                               of DECEDHNfI \\a-
                          unjusiilied shooting <>ill'l>E(Qll'l)P€ u s fouiid
                                                                    'a'
15          IU. inclusive Llniusliiied
            10. inclusive                                             lbneml Lu
                                                                                                                       I

16          SHERIFF'S DEPAR
            SHERIFFIS      TMENT policy.
                      DEPARTMENT
17                  68. On informat ion and belief,
                           intbrmation                             DEPUTIES,and
                                                               DOE DEPUTIES.
                                                    Defendants DOE
                                            belief. Defendants                   Does l1 through
                                                                             and Does    through
18          10. inclusive. unjustified shooting
                inclusive, unjustified          of DECEDENT
                                       shooting of              ratified by
                                                            was ratified
                                                   DECEDENT was                  COUNTY
                                                                            KERN COUNTY
                                                                         by KERN
IN
19          supervisorial
            superviso      officers.
                      rial otltllcers.

                    69.     On intbrmation              Defendants DOF
                                               belief. Defendants
                               information and beliczf.                     JTIES. and
                                                                       DEPlITIES.
                                                                   DOE DEPI        and Does    throuuh
                                                                                       Does I1 lhrousxh
°0
'>1
21          10. inclusive. were not
                inclusive, were                  br the
                                    disciplined for
                                not disciplined         unjustil led shooting
                                                    the unjustified  shooting of DECEDENT.
                                                                              of DECEDENT.
"J"7
ana-               70.      On and fortor some time  prior 10
                                                time prior     March 21.
                                                            to March               (and continui
                                                                            "0'*0 (and
                                                                       " L 2020          continuing    to the
                                                                                                   ng to      present I
                                                                                                          the prcscni

-.■>
  1
  1         date).                COUNTY and
                   Defendants COUNTY
            date). Deibndants                        DOES 1-10.
                                                and DOFS       1-10. uctinu   with urns
                                                                      acting with            negligence and
                                                                                      uross negligence           with I
                                                                                                            and with
-4          leckless and   delibeiate indifference
                     and deliberate                  to the
                                        indifterence to      rights and
                                                        the rights        liberties of
                                                                    and liberties           public in
                                                                                        the public
                                                                                     ol the          in general. and
                                                                                                        general, and
                                                                                                                       !
24          reckless
25
25          ol PlaintiffS
            of                   DECEDENT, and
                            and DECEDENT.
               Plaintitls and                     and n1`  persons inin their
                                                       of persons               class, situation
                                                                         their class.                    comparable
                                                                                                   and comparable
                                                                                        situation and
                                                   maintained, l'liiOI'CCLi
                                       knowingly maintained.                 and applied
                                                                  enforced ;my              an official
                                                                                   applied an             recogni/xd
                                                                                                ofllcial rccugnizugi
26
*6     g
       i
            position      particular, knowingly
            position inin particular.                                                                                      l
                                                                                                                           *

17
27          custom. policy, and
            custom, policy.              of:
                                practice of:
                            and practice                                                                               I




28
28          ///
            in

                                                     IN
                                                     14
                                     PLAINTIFFS' COMPLAINT
                                     PLAINTIFFS'               DAMAGES
                                                 COMPLAINT FOR DAMAGES
Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 15 of 24


 I               A. Employing and retaining
                 A. Employing                         sheriffs and other personnel.
                                  retaining as deputy sheriff                       including
                                                                         personnel, including
 7                  Deikndants     DEPUTIES, whom Defendants
                    Defendants DOE DEPUTIES.                 COUNTY and
                                                  Deiendanis COUNTY and Does 1-10
                                                                        Does I-lfl                                         g
                                                                                                                           I
 q
 _w                    all limes
                    at all                                                 have known
                           limes material herein knew or reasonably should have       had
                                                                                known had
 4                             propensities for
                    dangerous propensities  br abusing                   and for
                                                              authority and
                                                        their znnliority
                                                abusing their                    mistreating
                                                                             [Br m               citizens I
                                                                                   istl'ezlliIlg cilizcns
                                                                                                          g
 5                     toiling to follow
                    by failing    fbllow written                    including
                                                          policies, including
                                                  KCSD policies.
                                         written KCSD                          the  use o f excessive l
                                                                                    use  of   excessive
                                                                                                                           i
 6                  tbrce;
                    force;

 7                  Of inadequately supervising,
                 B. ()l`
                 B.                              training. cvuroHing.
                                    supervising. training.                   assigning, and
                                                           c¢\s11;rnlli fig. awsignmiimg.     discipliniiic
                                                                                          and cliscivlinwing               i


      i                                                                                                                    f




 ^ I!118
                                                                                                     .        .
                    (CO!'NTY    emplovecs and m
                      m l '\'TY emplcwees        fr
                                              r^ihcr              { \
                                                                           1.\'. :iK:!ini.j [^eicnda:"!!-
                                                             pci-sopia;!.I i;K
                                                                        !'1l*l°   I
                                                                                      I
                                                                                          I
                                                                                          I   . .1
                                                                                             ,»(:l¢`¢1=....*;1=.
                                                                                          __.l._ _l1l'}l 3
                                                                                                         N-
                                                                                                              \
                                                                                                                 iVM
                                                                                                                 Uh;

 9
 9                  DEPUTIES.      Defendants COL'NTY
                    DEPUTIES, whom Dctkzndunls                          knew or
                                                                  1-10 knew
                                               COL^N'iY' and Does I-l()         in the
                                                                             or in the

10
10                  exercise of                                       the aforementio
                                                            known had the
                             of reasonable care should have known                     ned
                                                                          aforementioned
II
11                                             traits, including
                    propensities and character traits,               propensity for
                                                       including the propensity              and the
                                                                                for violence and the

12
12                  use of           force:
                        of excessive force:

18
13               C.                                   procedures Ibr
                                           inadequate procedures
                    By maintaining grossly inadequate
                 C. By                                               reporting, supervising,
                                                                 br reporting.  supervising.

14
14                  investigatin
                    investigating.                                controlling the
                                                disciplining and controlling
                                    reviewing, disciplining
                                 g, reviewing.                                   the intentional
                                                                                      intentional

15
15                                             DOE DF
                    misconduct by Defendants DOE     DEPUTIES,
                                                        PUTIFS. who  are sheriff
                                                                wiio are sherillfldepulies and/br f■'
                                                                                  deputies and/nr
16
16                         of COUNTY:
                    agents of COUNTY;                                                                                      j
                                                                                                                           i
                                                                                                                           I
17
17               D. By failing to discipline COUN r\ sheriff deputies" and/or agents' conduct, j
                 D. By failing to discipline COUNTY sherifll` dcpulies` and/or ugcrlls` conduct. |

18
18                  including                 to. unlz\wllul
                                  not limited to.
                    including but not                                  and excessive
                                                             detention and
                                                  unlawful detention                 force;
                                                                           excessive lbrce;                                ii
                                                                                                    !
10
19               EE.. B\               intentional miscunduul
                         ratilying the imemionul
                      By rutiliing                                 D(,)E Di-pl:Tu£s
                                                               of DUI'-:
                                                   rniscondaci ul'                       other:f
                                                                                    aitd \`»l}llC2`
                                                                         DI-PUTll-S and
                                                                                                                           I
20                  COUNTY bhuilt
                    C()[...\TY         deputies"
                               sheriff del* »ULs` and/' or aigcm
                                                  and/ UI'         who are
                                                           agent.x who     COUNT
                                                                       are L` ()l-N'l`\'                          sherifr!
                                                                                                                  shcrilli`.


                                                                                                                           3
      I

21
21                                          of COUNTS';
                    deputies' and/or agents oIICOLlNTY:
                    dcpLuics`

22
22               F. By
                 F.           and maintaining
                       having and
                    By having                 an unconstitutional
                                  maintaining an                  policy, custom.
                                                 unconstitutional policy.             practice
                                                                                  and practice
                                                                          custom, and
23
23                  of                         individuals without
                                     an-esting individuals
                    of detaining and an'esting                              cause or
                                                                   probable cause
                                                           without probable          reasonable
                                                                                  or reasonable
24
24                   suspicion,                     force, including
                     suspicion, and using excessive force.                  force, which
                                                                     deadly tbrce.
                                                           including deadly              also isis
                                                                                   which also
25
25                  demonstrated    inadequate training
                                 by inadequate
                    demonstrated by                               these subjects.
                                                        regarding these
                                               training regarding                     policies,
                                                                                  The policies.
                                                                        subjects. The
                                              Defendants L'()UNTY
                                           of Detbndzmts          and Does
                                                         COUNTY and             were
                                                                           1-10 were
                                                                      Does 1-10
26
"6
27
27
                    customs, and practices of
                    customs.

                    maintained with aa deliberate
                    maintained wlth               indifference to
                                       deliberate indlftcrcnce    individuals' safety
                                                               to lndlvtduals'                    and I
                                                                                          rights; and
                                                                                      and rights:
                                                                               safety and                                  1
                                                                                                      I
                                                                                                                           i
28
98         ///
           ///
                                                                                                                           I
                                                                                                                           I
                                             15
                                         COMPLAINT FOR DAMAGES
                             PLAINTIFFS' COMPLAINT
                             PLAINTIFFS'
                                                                                                                          l


Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 16 of 24
                                                                                                                     I
                                                                                                                     I

  I                      G.
                         G. By thilina to properly investigate
                            By tailing                         claims ot
                                                   investigate claims    uiilawlLil
                                                                      of un lawful detention  and excessix
                                                                                    detention and excessivecl        i
                                                                                                                     i
  '7
  as                        force    COUNTY sheriff
                            lbrce by COUNTY          deputies.
                                            she:'illldeputies.                                                       I
                                                                                                                     I
  3                71.      By reason ot
                            By                              policies and
                                             atorementioned policies
                                      of the atbrcmentioncd              practices of
                                                                     and practices    Defendants I
                                                                                   of Defendants

  4         COUNTYY and DOES
            COUNT                          DECEDENl was
                                     i-10, DECEDENT
                             DOES 1-10.                    was severely   injured and
                                                                severely injured       subjected to
                                                                                  and subjected     pain and
                                                                                                 to pain and

 5
 5          suffering and    ultimately, lost
                       and ultimately,         his life.
                                          lost his        The aforemen
                                                    life. The  atbrementioned     policies and
                                                                         tioned policies        practices of
                                                                                           and practices   of
 6
 6          Deléndants.   including the custom,
            Defendants, including       custom. policy    and practice
                                                  policy and           of DclCndant
                                                              practice of             COUNTYY in
                                                                           Defendant COUNT       in allowing
                                                                                                    allowing
 7
 7          its peace ofticers to
                peace officers  to use unjustified, excessiv
                                   use unjustified.            and unreasonztble
                                                    excessivee and                  deadly force
                                                                    unreasonable deadly          in shooting
                                                                                           tbrce in shooting
 8
 8                          who had lired
            unarmed persons who            no shots
                                    l`1red no shots with no punishment
                                                    with 110                 the involved
                                                                        for the
                                                             punishment Igor     involved peace ofllcers I
                                                                                          peace oiliccrs
                                                                                                                     l
 9
 9          was a moving force that caused Defendants DOE DEPUT1I{S to use unreasonable deadlx j
            was a moving force that caused Detendams DOI: l)l:PLI fII.~5 to use unreasonable dcadh |

            tbrce on
            force              who was
                     DECEDENT, who                  and tired
                                            unarmed and
                                       also unarmed
                                   was also                   no shots at Defendants nor|
                                                                          Defendants nor                             I

10
10                on DECEDENT.                          tired no shots at
                                                                                         I                           I
I11I        otherwise. presented an
            otherwise, presented              danger to
                                    imminentt danger
                                 an imminen             Defendants or
                                                     to De1'end;1nts or others.
                                                                        others.

12
12                 72.
                   72. Defendants COUNTY
                       Defendants        and DOES
                                  COUNTY and      1-10. together
                                             DOES 1-10. together with various other
                                                                 with various       officials.|
                                                                              other officials.
                                                                                                                   !
                                 unnamed, had    either actual
                                             had either'         or constructive
                                                          actual or                kiunvled
                                                                    constructive know        gc of  the deHcicnt
                                                                                                o f the
                                                                                                                     I
18
13          whether named or  or unnamed.                                                ledge          dclicicnt

14
14          policies, practices
            policies.               customs alleged
                                and customs
                      piaclices und                        the puraignlplis
                                              alleged inin lhc              above. Despite
                                                               paragraph.s above.                     know ledge I
                                                                                             havinu. knowledge
                                                                                    Despite having
  5
I15         as stated above.         defendants condoned
                       above, these defendants                             and through
                                                                tolerated and
                                                  condoned., tolerated                             and inactions
                                                                                         actions and
                                                                                through actions         inactions

16
16          thereb}' ratified such policies.
            thereby ratified                                    also acted
                                                  defendants also
                                   policies. Said defendants         acted with   deliberate indiffere
                                                                            with deliberate  indifference   to the
                                                                                                        nce to the

17
17          foreseeab le effects and conseque
            foreseeable                consequences   of these
                                                 nces of          policies with
                                                            these policies    ith respect     the constitut
                                                                                           to the
                                                                                  respect to                 ional
                                                                                                   constitutional

18
18          rights of
                   oIIDECIFDENT.                 other individua
                                 Plaintiffs, and other
                      DECEDENT,Plaintiffs,             individuals  similarly situated.
                                                                 ls similarly situated.                              I
                                                                                                                     I
19
19                 73.      By perpetrating, sanctioni
                            By perpetrating. sanctioning.  toleratingg and
                                                       ng, toleratin       ratifying the
                                                                       and ralHK-'ing     outrageous conduct
                                                                                      the outrageous conduct

                                                                                                  and callous
                                                                                        reckless, and
                                                                          intentional, reckless.
20

21
21
             .        . the life
            disregard for
                                      _
                                      Defendants Does
                      wrongful acts. Defendants
            and other wrong.llul                      1-10
                                                 Does I-
                                                             _
                                                         I0 acted    wilh intentional.
                                                            acted with
                             .. of DECEDENT and for DECEDENT s and Plaintilfs' constitutional|
                                                 .
            disregard for the ltlc of DECEDENT and loT Db(
                                                                                       . ...I
                                                                                 -.l..,.l
                                                              - . _lzDl:l\i s and Plaintills
                                                                                                      callous i
                                                                                                     . .      I
                                                                                                              |
                                                                                               constntitionul 1
                                                                                                                     l
77
22                  Furtheimore. the policies.
            rights. Furthermore.
            rights.                            practices, and
                                     policies, practices.     customs implemen
                                                          and customs          ted, maintained.
                                                                      implemented.              and sti'l
                                                                                    maintained, and still            i
                                                                                                                     l
23
23                       Defendants COUNTY
            tolerated by Defendants                 1-10 were
                                               Does 1-10
                                    COUNTY and Does           atTirmatively linked
                                                         were affirmatively        to and
                                                                            linked to     were aat
                                                                                      and were                       lI
                                                                                                                     I


24    significa
      significantly  influential force behind the injuries
                ntly influential                            of DECEDENT and
                                                   injuries otlDE('EDEN'l`            Plaintiffs
                                                                                  and Plaintiffs.                'll
                                                                                                                   li

25            74. The actions of
              74.                    of each
                                         each of of Delbmlanls           .
                                                                  Docs 1-10
                                                    Defendants Docs      l - I ( ) were
                                                                                                    wanton.!      l
                                                                                           willful, \\{llllll>ilL E
                                                                                    were "il\1"u1.
   ll                             .
                         . . s. Iraiidulen
              .ve. malicious.
-6
"6    oppiessi
      oPlJressnfe.  maliciou                   and exirenicl
                                 lruudulenl.l. and
                                                                     . and unconscit
                                                   extrcmclwy ollcn.si\c
                                                               ollcnsnc url
                                                                    ,
                                                                         ~   ¢
                                                                                            . )nabie tt)
                                                                                   unconscionable           an\ {
                                                                                                      to LIll\   »
                                                                                                                     I
       4)



   person of
27 person    normal sensibilit
          of normal sensibilities,  and therefore
                               ies, and therefore wannnts  the impositi
                                                  warrants the imposition  of exemplar
                                                                        on of exemplaryy and
                                                                                         and
28          punitive damages as to Defendants
            punitive                               1-10.
                                              Does 1-10.
                                   Defendants Does
                                                      16
                                                      16
                                     PLAINTIFFS' COMPLAINT
                                            FFS' COMPLA               ES
                                                                DAMAGES
                                                        INT FOR DAMAG
                                     PLAINTI                                                                         I
\
                r


     Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 17 of 24



      l                    75.              of the aforement
                                  By reason of
                                  By                         ioned acts and omissions of
                                                   aibrementioned                     ofDellendanls COUNTY
                                                                                         Defendants COUNTY

      2                            Plaintiffs were caused to incur danlages
                    and Does 1-10. Plaintiffs                                  stated elsewhere
                                                                            as stated
                                                                   damages as                   herein.
                                                                                      elsewhere herein.
      _)
      'o
                           76.    By reason of
                                  By                                      omissions of
                                                  aforementioned acts and omissions
                                            ofthe aforementioned                    otlDe1%:ndants COUNT\'
                                                                                       Defendants C`()1 Ty
                                                                                                           I
                                                                                                                                  I
     4
     4                             Plaintiffs have suffered loss of
                    and Does 1-10. Flaintiffs                    of love. companionship, affection.
                                                                    love, companionship.            comlbrz. !
                                                                                         affection, comlbrl.
     5
     5              care.
                    care, society,     future support.
                          socielv. and future support.                                                                            iI
     6
     6                     77.    .According ly, Defendants
                                  Accordingly.              COUTNY and Does
                                                 Defendants COUTNY           1-10 each
                                                                       Dc^es !-1()      are liable
                                                                                   each are           i-a
                                                                                            ii-»l~l.\ UW  |   ~ \ - .   l y   \




      7
      7             Plaintiffs
                    Plaintiffs for compensatory damages under 42
                               tor compensatory                  U.S.C. § 1983.
                                                              4" l!.S.C°. 2983.                                                   I
                                                                                                                                  I
                                                                                                                                  n




     8
     8                     78.    Plaintiffs                                  and survival
                                                                death damages and
                                                       wrongful death
                                  Plaintiffs seek both wrongful                   survival damages under this
                                                                                           damages under this

     9
     9                     Plaintiffs further
                    claim. Plaintiffs
                    claim.                               of PlaintifTs`
                                      lixrther claim all of             attorneys' lies
                                                            Plaintiffs' attomcys`       and costs
                                                                                   fees and                and to
                                                                                                  incurred and
                                                                                            costs incurred        be
                                                                                                               to be

    10
    10              incurred in PlaintitTs             maintaining and
                                           presenting, maintaining
                                Plaintiffs presenting,                             this action
                                                                       prosecuting this
                                                                   and prosecuting                   42 U.S.C.
                                                                                               under 42
                                                                                        action under    U .S.C.
      I
    I11             Section 1988.
                    Section 1988.

    12
    12                                             SIXTH CAUSE
                                                   SIXTH       OF ACTION
                                                         CAUSE OF ACTFON
                                                                                                                                  !
    18
    13                                   BATTERY CAUSING
                                         BATTERY CAUSING WRONGF    DEATH
                                                                UL DEATH
                                                         WRONGFUL                                                                 i
                                                                                                                                  |
    14
    14                              (Cal. Govt.
                                    (Cal.            §8lS; 820 and California
                                          Govt. Code §815;                           Law)
                                                                   California Common Law)                                         I
                                                                                                                                  1
    l5
    15                      (By                        Defendants including DOES
                            (By Plaintiffs Against All Defendants                   through 10)
                                                                            DOES l1 through 10)
                                                                                                                                  I
    16
    16                     79.    Plaintiffs repeat and
                                  Plaintitts repeat     re-allege each
                                                    and re-allege each allegation    all the
                                                                                  in all
                                                                       allegation in     the preceding parauraphs Ig
                                                                                             preceding puraurzlplls
                                                                                                                                  I
    17
    17                      Complaint with same force
                    of this Complaint
                    of                                                         set forth
                                                                         fully set
                                                tbrce and effect as iiff fully           herein.
                                                                                   tbrth herein.                                  I

    18
    18
       q
                           80.    Defendants DOE DEPUTIES.
                                  Defendants                           through 10.
                                                               DOES I1 through
                                                 DEPUTIES, and DOFS            l0_ inclusive. while
                                                                                   inclusive, while                               i
    19
           I;

                    working    deputies for
                            as deputies
                    working as              COUNTY OF
                                        tor COUNTY                     w ithin the
                                                                acting within
                                                            and acting
                                                      KERN, and
                                                   OF KERN.                    the course and scope
                                                                                   course and       oi I
                                                                                              scope of

    20              their duties, intentionally shot DFCEDENT
                          duties. intentionally               ISRAEL LUCAS.
                                                     DECEDENT ISRAEL LLJCAS. Deibndants DOE
                                                                             Defendants DOF
    21              DEPUTIES.     DOES l1 through
                    DEPUTIES, and DOES            10. inclusive
                                          through 10.           had no
                                                      inclusive had    legal justificati
                                                                    no legal             on for
                                                                             justification  tin' using, force
                                                                                                 using lbrce
    22
    ')')
                    against DECEDENT             of force
                            DECEDENT and the use of       was e.xcessive
                                                    tbrce was excessive and  Linrea.sonable.
                                                                         and unreasonable.

                           81.
                           8]                         mentioned, law enforceme
                                  At all times herein mentioned.
                                  At                                 enl'orcemenl          in C`alitlomia
                                                                               nt officers in             were
                                                                                              California were
    °3
    24 only allowed to
       only allowed to use necessary force
                       use necessary force reasonable lbrce to
                                           reasonable force     fleet an
                                                            to effect an arrest. prevent escape
                                                                         arrest, prevent        or
                                                                                         escape or
    25
           1                             Defendants DOE
                    overcome resistance. Defendants                     DOES I1 through
                                                                    and DOES
                                                          DEPUTIES and
                                                    DOE DEPUTIFS
                                                                                                   !
                                                                                              inclusive
                                                                                          10. inclusive
    °5
    26              committed an  unconsented touching
                              an unconsented                         and battered
                                                          DECEDliNT and
                                                       of DECFDI-INT
                                                                                  through 10.
                                                                                       when lthey
                                                                                   him when
                                                                         battered him              used                           i
    27
                    committed

                    unreasonable
                                              touching of
                                               deadly force when
                    unreasonable and excessive deadly            they shot
                                                            when lhev      DECEDEN'I to
                                                                      shot Di-ILIEDFN'I
                                                                                              e v used
                                                                                           death.
                                                                                        to death.                                 !
                                                                                                                                  I

    28
    28              ///
                    ///

                                                                   17
                                                                   17                                                             l
                                           PLAINTIFFS'
                                           PLAINTIF    COMPLAINT
                                                   FS' COMPLAI        DAMAGES
                                                               NT FOR DAMAGE S                                                    2
                                                                                                              I




Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 18 of 24
                                                                                                                         II
             I
         is
         l
         l



    I1                      82.                      proximate result
                                          direct and proximate
                                   As aan direct                      ofthe
                                                               result of     actions orDefe
                                                                         the actions ollDetlcndants.
                                                                                                                l.D.L. i
                                                                                                     PlaintilTs l.D.L.
                                                                                             ndanis. Plaintiff
    2
    2                and S.B.L. suffered the loss of their father, DECEDENT ISRAEL LUCAS, including
                     and S.B.L. su1'1'E:1'ed the loss of their father. DECEDENT ISRAEL LUCAS. including
    3
    3                damages tor the loss of DECEDEN'Ts life-long love, companionship, comfort, care,
                     damages tor the loss of DECEDENT°s life-long love. companionship, comfort. care.
    4
    4                assistance, protection.
                     assistance,             affection, societ
                                 protection, affection, society.  moral suppor
                                                               y, moral        t, traini
                                                                        support.  training  and guidan
                                                                                         ng and        ce; loss
                                                                                                guidance;
                                                                                                                of
                                                                                                           loss of

    5
    5                financi al suppor
                     financial         t, susten
                                support.         ance and
                                          sustenance      eamingg capaci
                                                      and earnin  capacity:  loss of
                                                                         ty: loss     gifts and
                                                                                  of' Eilis     benefits: funera
                                                                                            and benefits:
                                                                                                                 l and
                                                                                                          litneral and
    6
    6                burial expenses: loss ofthe reasonable value of household services: loss ofrelationship with
                     burial expenses: loss of the reasonable value of household services: loss of relationship with

    7
    7                DECEDENT. including loss
                     DECEDENT, including                 and compan
                                              of society and
                                         loss otlsociety            ionship and
                                                             companionship  and all other damag
                                                                                all other damages
                                                                                                   allowed|
                                                                                                es ulloned               I
                                                                                                                         »
                                                                                                                         1
                                                                                                                         l
                                                                                                                         I

    8
    8                under state law, including under California\s "Wrongful DeatlT statue. California Code of|
                     Linder state law. including under Calil'ornizlls "Wrongful Death" statue. Calilbrnia Code of
                                                                                                                         i\

    9
    9                Civil Procedure Section 377.60, et seq. and CACI 3921 "Wrongful Death (Death of an !
                     Civil Procedure Section 377.60. et seq. and C`ACl 3921 "\Nronglttl Death (Death of an
                                                                                                                         I
                                                                                                                         1
                                                                                                                         I




10
10                   Adult)."
                     Adult) ."                                                                                           l
                                                                                                                         i
                                                                                                                         1

                                                                                                                         l
                            83.        OF KERN
                                COUNTY OF           vicariously liable
                                          KERN isis vicariously        br liie
                                                                liable for     wroiiglul acts ol" Detendanls j
I1                          83. COUNTY                                     the wrongful  acts of Delendants
                                                                                                             I
          Dt-.PUI lES. and
V' l. DOE DFPLITIES.       DOES l1 throug
                       and DOES          h IO.
                                   through                pursuant to
                                               inclusive, pursuant
                                           10. inclusive.                            815.2(a) and 820 l
                                                                      sectionn 8 l 5."(a) and 8"t1
                                                                   to .sectio
         1.so of                         Code, which
                              Government Code.
                  Calilbrnia (iovernment             provides that
                                               which provides          public entits
                                                              that aat public
                                                                                      is liable lor the
13       I of the L`alilbrnia                                                 entity is lille fOr the

la
14 injuries caused by its employees within the scope of the employment if the employee's acts
                     injuries caused by its employees within the scope of the employment ill the employee's acts

   would subjec
15 would            him or
           subjectt him    her to
                        or her    liability. Plaintiffs
                               to liability.                   and S.B.L.
                                                        l.D.L. and
                                             Plaintiffs l.D.L.            bring their
                                                                   S.B.L. bring,
                                                                                       claim each
                                                                                 their claim each
16 indivi dually as an heir
   individually                law of
                            at law
                       heir at        DECEDENT in
                                   of DECEDENT        wrongful death
                                                   in wrongful         and as
                                                                 death and
                                                                              suceessor-in-interest
                                                                           as successor-in-interest
17        DECEDENT and to
17 to the DECEDENT                   ESTATE OF
                                 The ESTATE
                             to The           OF ISRAE
                                                  ISRAEL     l.UCAS. and
                                                          L LUCAS.    and in       case. seeks
                                                                              each case,
                                                                           in each             both
                                                                                         seeks both
                                                                                 rights.
                                                                 DECEDENT'S rights.
18 surviv
I9
          al and
   survival  and wrongful   death damag
                 wrongful death
                            84. ..
                                The
                                        es for
                                   damages     the violati
                                           for the
                                                          _on of
                                                   violation  of DFCEDFNT's
                                               . Defendants DOI;
                                     conductt of
                                 the conduc   of Defendants
                                                                           _ and
                                                            DOE_ Dl:PUlll:S.
                                                                   _ .. .IES,
                                                                 DEPUT               - lI throug
                                                                                  DOES
                                                                              and DOES
                                                                                       1         h lO. i
                                                                                          through 10.
                                                                                                     l                    t


20
20 inclusive. and was
   inclusive, and                wanton, oppres
                      malicious, wanton.
                  was malicious.         oppressive.  and tiecom
                                                sive, and        plished with a conscious iI
                                                          accomplished with a conscious e

21 disreg     tel' the
          ard for
   disregard           rights of
                   the rights    Plaintiffs and
                              of PlaintitTls     DECEDENT,entitli
                                             and DECEDENT. entitling
                                                                      Plaintiffs l.D.L.
                                                                   ng Plaintiffs        and S.B.L.
                                                                                 LD.L. and S.B.L.
22
22                   in each case individually and as a successors-in-interest to Decedent, to an award ofj
                     in each case individually and as a successors-in-interest to Decedent. to an award uI               I

23
23                   exemplaiy and
                     exemplary     punitive datnag
                               and punitive damages  as to
                                                  es as to Dcllendanls DOE DEPUT
                                                           Defendants DOE            II'iS and
                                                                           l)ll~ l'llTlFS
                                                                                               DOES II throug
                                                                                           and DOES
                                                                                                              h Ii
                                                                                                       through il
                                                                                                                          I
                                                                                                                             I
                                                                                                                             I

24                   IO. inclusive.
                     10. inclusive.                                                                                          i
                 u                                                                                                           1
1            ='                                   SEVENTH
                                                  SEVE     CA USE
                                                       NTH CAUS   OF ACTI
                                                                E OF      ON
                                                                     ACTION
                                                                                                                             i
                                                                                                                             i
-~'                                                                                                                           I


             I                                                                                                            I

26                                       NEGLIGENCE
                                         NEGL        CAUSING
                                              IGENCE CAUS     WRONGFUL DEAT
                                                          ING WRONGFUL DEATHH

27                                              (By Plaint
                                                (By Plaintiffs  against Ail
                                                           iffs against     Defendants)
                                                                        All Defendants)

-8
28                          85. Plaintiffs repeat and
                                Plaintiffs repeat     re-allege each
                                                  and re-allege each allegation      all the
                                                                     allegation inin all     preceding
                                                                                         the preceding
                                                              18
                                                              1_8__
                                            PLAINTIFFS'
                                            PLAIN            LAINT FOR DAMA
                                                         COMPLAINT
                                                  TIFFS' COMP               GES
                                                                       DAMAGES
             I                                                                                                               I
.u
                  r


       Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 19 of 24

                                                                                                                         :
                                                                                                                         i
        l                        of this Complaint
                      paragraphs otlthis                     tbrce and effect as
                                         Complaint with same force                         set forth
                                                                                     Fully set
                                                                                   f fullv
                                                                              as iif                 herein..
                                                                                               lbrlh herein
                                                                                                                         I
                                                                                                                         i
                                                                                                                         I
                                                                                                                         I
       2                     86.      The actions and inactions of
                                                                of Defendants.               actions of
                                                                                         the actions
                                                                               including the
                                                                   Defendants, including                Defendants \I
                                                                                                     of Defendants
                                                        10, inclusive.
                          DEPUTIES, and DOES l1 through 10.                 negligent and
                                                                       were negligent
                                                            inclusive, were               reckless. At all
       3              DOE DEPUTIES.                                                   and reckless. At all
                                                                                                                         |
       'T
       .J

                                                                                 DEPUTIES, and
                                                                             DOE DEPUTIES.
                                                                  Defendants DOE               DOES I1
                                                                                           and DOES
      4
       55 through
          through 10.
                                   mentioned, among other things. Defendants
                      times herein mentioned.
                                owed a
                      inclusive owed
                  10. inclusive        duty toto follow
                                     a duty      lbllow Calilbrnia law that
                                                        California law      provides that
                                                                       that provides      "Law|
                                                                                     that "Law
                                                                                               i
                                                                                                                         l
      6               enlbicement personnel's
                      cnlbrcement             tactical conduct
                                  personnels tactical  conduct and           preceding th.e
                                                                   decisions preceding
                                                               and decisions                use of
                                                                                       the use     deadly force
                                                                                                of Llc1ILli}' lured .

      7I |
       "1
                                                        California law
                                   considerations under CalifOrnia
                      are relevant considerations                      in determining
                                                                   law in                hether the
                                                                          determining \\whether     use of
                                                                                                the use    deadh
                                                                                                        oideadh'         ^
                                                                                                                         i




      8                                              liability. Such
                      l0rce gives rise to negligence liability.
                      force                                          liability can
                                                                Such liability can arise. for example,
                                                                                   arise, for             the tactical
                                                                                                       if the
                                                                                              example. if     tactical
      9                                     show, as
                                  decisions show,
                      conduct and decisions          part of
                                                  as part    the totality
                                                          of the          of circumsta
                                                                 totality of circumstances.  that the
                                                                                       nces, that the use of deadly
                                                                                                      use of deadly

     10               force
                      tbrce was unreasonable."                   DEPUTIES,and
                                                           DOE DEPUTIES.
                                               Defendants DOE
                                unreasonable." Defendants                           DOES 1l through
                                                                                and DOES              10, inclusive.
                                                                                             through 10.  inclusive.

     1I 1I                                         negligent and
                                     duly and were negligent
                      breached their duly                    and unreasonable          actions and
                                                                                 their actions
                                                                              in their
                                                                 unreasonable in                   inactions
                                                                                               and inactions

     12               which included but are not limited to:
                                                         to:


                                                                                                                         g
                                                                                                                         |
     l3                      A. The
                                ^ failure      propeily and adecjuatel
                                            to properly
                                    ihilure to                                             detain, arrest,
                                                            adequatelyy assess the need to detain.         and use
                                                                                                   arrest. und

     14                                            tbrce against DECEDENT
                                   force or deadly force                  ISRAEL LUCAS;
                                                                 DECEDENT ISRAEL LUCAS;
     15                      B. The negligent tactics and handling of
                             B.                                                          DECEDENT ISR.AEL
                                                                                    with DECEDFNT
                                                                   of the situation with          iSRAEl
                                                                 negligence:
                                                    pre-shooting negligence;                                             :
     16
     10                            LUCAS, including pre-shooting
                                   LUCAS.                                                                                I
                                                                                                                         !
     17
     1^                               thilure to use
                             ^C.- The failure                                       custody including,
                                                 use alternative means to take into custody            but not
                                                                                            including. but     limited ;I1
                                                                                                           not limited   ii

                                                                                                            émpuci :
                                                                                                 non-dcadi} impaci
                                                                                                                         \




     18
     ^^                                time. space,
                                   to. time,        xerbalization. commands
                                             space. verbalization.                    grappling, non-dcudh
                                                                   commands.,hands on grappling.                         i




     19
     1^                            weapons. less-than-lethal
                                   ^^capons.                                 ic?>s-tliai"i-lciiuil f(.»rcci
                                             less-than-lethal \ \ capons and Le>>-llwn-lcaiiul     fur cc:               j
                                                                                                                         4

                                                                                                                         I


     20                      D.                          arrest. and
                                              detention, arrest,
                                    negligent detention.
                             D. The negligent                        use of
                                                                 and use    ibrce. including
                                                                         of force,                  tbrce. against
                                                                                             deadly force,
                                                                                   including deadly        against

     21                            DECEDENT        LUCAS;
                                   DECEDENT ISRAEL LUCAS;
     'vi
     -2                      E. The failure            prompt medical care to
                                    thilure to provide prompt                 DECEDENT ISRAEL
                                                                           to DECEDENT        LUCAS;
                                                                                       ISRAEL LUCAS:

     °3                      F. The tailuie    properly train and supervise employees
                                    failure to properly                                      professional and
                                                                                        both professional
                                                                            employees., both                  non-
                                                                                                          and non-

     24
     -"1                           professional, including Delbndants
                                   professional.                          DEPUTIES, and DOES l1 through 10. I
                                                           Defendants DOE DEPUTIES.
                                                                                                                         i
     25                            inclusive. including,
                                   inclusive,            but not
                                              including, but     limited to the failure
                                                             not limited        lhilure lo train to
                                                                                        to train    tallow the
                                                                                                 to follow     KCSD l
                                                                                                           the KCSD
     26
     20                                   of Policies and Procedure
                                   Manual of                        s;
                                                          Procedures;

     *"2
     27                      G.                ensure that adequate
                                    failure to ensure
                             G. The tailuie                                     employees with
                                                                             of employees
                                                                     numbers ot
                                                           adecjuate numbers                   appropriate
                                                                                          with appropriate               I
     28                                       training were available to meet
                                education and training                                  of and
                                                                                  needs of
                                                                         meet the needs        protect the
                                                                                           and protect     rights
                                                                                                       the rights
                                                                                                                         l
             is                                                  W         I


             I!                                                           DAMAGESS
                                                PLAINTIFFS' COMPLAINT FOR 1)AMA(;E
                                                FLAINTIFFS' COMPLAINT
                                                                                                            9




                                                                                                                         9



Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 20 of 24
        !
        I
        I
                                                                                                                 5
                                                                                                                 I

                                                                                                                 g
                                                                                                                 ;-
                                                                                                                 I
   I1                 of DECEDENT
                      of          ISRAEL LUCAS
                         DECEDENT ISRAEL LUCAS:; and
  2.
  2                H.     violation of
                   H. The violation    Defendant KCSD
                                    of Defendant                 Manual of
                                                      Department Manual
                                                 KCSD Department                      Procedures
                                                                           Policies., Procedures
                                                                        of Policies
  1
  'I
  J
  J                   and training regarding                 tactics and
                                                   pursuits, tactics
                                    regarding foot pursuits.         and use of force:
                                                                         use of force; violation of other
                                                                                       violation of other
  4
  4                   portions o f the Manual.
                      portions ol                                      and the
                                                              training and
                                        Manual, tactics and training       the Ihilure  to follow
                                                                                failure to         Police
                                                                                           tallow Police

  5
  5                    Ofllcer Standar
                       Officer Standards  and Training,
                                       ds and           (POST)) guidelines
                                              Training (POSF               and learning
                                                                guidelines and          domains in
                                                                               learning domains in

 6
 6                                                              of force.
                                      pursuits, tactics and use of
                      regards to foot pursuits.                    circe.
                                                                                                                 l
                                                                                                                 !

  7
  7                           direct and proximate
                   87. As aa direct                 result ol'
                                         proximate result  of Defendants' conduct as
                                                              Defendants' conduct    alleged aho\
                                                                                  as alleged  above.  and •l
                                                                                                   e. and
  8
  8               undiscovered negligent
            other undiscovered                      DECEDENT was
                                          conduct.. DECEDENT
                               negligent conduct                  was caused     suTler se\
                                                                              to suffer
                                                                      caused to         severe  pain and
                                                                                            erc pain  and        g
  9
  9         sufferingg and ultimately
            sulferin                           lost earning
                           ultimately died and lost         capacity..
                                                    earning capacity
10
10                              direct and proximate
                   88. As a direct                          of the
                                           proximate result of     actions of
                                                               the actions ollDetlendants.            l.D.L.
                                                                                           Plaintiffs l.D.L.
                                                                              Defendants. Plaintiff
I1 I1   'I1 and S.B.L. suffered the
            and S.B.L.              loss of
                                the loss                DECEDENT ISRAEl
                                            their lather.
                                         of their I`athcr.              ISRAEL, LUCAS
                                                              DECII-I)I5N'l`
                                                                                           , ineiudina i
                                                                                  Ll?(l.'\S. including           \



                                                                                                                 i

12 itII damage
12      damages s foi      loss ot
                      the loss
                   br the           DEiCEDENl s Iilk-long
                                of DECEDENTS                  love. eomixmi
                                                    life-long love,           onship. comfort
                                                                     compalnion<llip_
                                                                                                , care, j
                                                                                       comlbrt. c£.!1'c. ia
                                                                                                                 \




                                                                                                          I
13
iJ      assistance, protection.
        assistance.             affection, society,
                    protection, affection, society. moral            training, and
                                                           support., training
                                                    moral support              and guidance:    loss ot
                                                                                   guidance; loss    of

14
14          financia   support., sustena
            financiall support   sustenance      earning capacity
                                         nce and earning            loss of
                                                         capacity:; loss of git's and benefits,
                                                                            gifts and           llmeral and
                                                                                      benefits; funeral and

15
15          burial expense
            burial expenses;      of the
                          s: loss of     reasonable value
                                     the reasonable       of househo
                                                    value of         ld .service
                                                             household  services;        of relation
                                                                                    loss of
                                                                                 s: loss            ship with
                                                                                            relationship with
16
16          Decedent,iucludinu
            Decedent.                ofsociety
                      including loss of society and companionship and
                                                and companionship     all other
                                                                  and all       damages allowed
                                                                          other damages          under
                                                                                        alllowed under
17
17          state law.
                  law. inclttdinsa     California's "Wrong
                       including under Californials  "Wrongtttl Death" statue.
                                                           ful Death"  suttue. C`ulitlornia Code of
                                                                               California Code       Ci\ itil
                                                                                                  of Co

18
18                                                  CACl 3921 "Wrong
                                       et seq. and CACI
            Procedure Section 377.60. et                              ful Death (Death
                                                                "Wrongful        (Death of of an Adult)." iI
                                                                                              an Adult)."
19
19                 89.    7`he COUNTY is
                          The COUNTY                         fOr the
                                                      liable for
                                         vicariousl\- liable
                                      is vicariously             the wrongful acts of
                                                                      rongful acts of Defendants DOL ;
                                                                                      Defendants DOL              I5
                                                                                                                  I




                                                                                              8"'0 ofj
                                                                                          and 820
                                                                                                                 i
20          DEPUTIES.     DOES l1 through
                      and DOES
            DEPUriES. and         through 10. inclusive, pursuant
                                          10. inclusive.                        815.2(a)) and
                                                                       sections 815.2(a
                                                         pursuant luto sections                    0-I Ia         I




                                                                                                 the injuries
                                                                                            l`or the
                                                                                     liable for                   l


21
21                         Government Code,
                Cahlornia Government
            the Calilbrnia                        provides that
                                            which provides
                                      Code,which                    public entity
                                                           that aat public        is liable
                                                                           entity is                 injuries
                 its employe
             b>- its
      caused by                        the .scope
                                within the
                             es within            of the
                                           scope of                        the empkn
                                                         emplo>-ment it'if the        ee's act would
"" I! caused         employees                       the employment            emplo\'ce's act would
T)
                                                                                                                  I


23                      to liability.
"8 I subject him or her to liability.
                                                                                                                     I
                                                                                                                     I
                                                                                                                     x



24                      conduct of
            90. The conduct        of Defendants     DEPUTIES, and
                                                 DOE DEPUTIES.
                                      Defendants DOF               DOES II tlirough
                                                               and DOES    through                        10.
                                                                                                          Ii).

25
25          inclusive, was malicious, wanton,oppressive, and accomplished with a conscious disregard
            inclusive. was malicious, wanton. oppressive. and accomplished with a conscious disregard

26
26                   rights of
            for the rights     Plaintiffs and
                            of Plaintiflfs and DECEDENT.    entitlingg Plaintiffs,
                                               DECEDENT, entitlin                  individually and
                                                                       Plaintiffs, individually     as
                                                                                                and as
27
27          successoi-in-inteiest to DECEDENT.
            successor-in-interest                 an award
                                               to an
                                     DECEDENT,to           of exempla
                                                     award oi         ry and
                                                              exemplary      punitive damage
                                                                         and punitive damages as to
                                                                                            s as to

28
28          individual                DEPUTIES, and
                       Defendants DOE DEPUTIFS.
            individual Defendants                   DOES II through
                                                and DOES            10. inclusiv
                                                            through 10.          e.
                                                                        inclusive.
                                                    20
        I                          PLAINTIFFS' COMPLAINT
                                   PLAINTIFFS'           FOR DAMAG
                                               COMPLAINT FOR       ES
                                                             DAMAGES
I
                 I



      Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 21 of 24
             I                                                                                                             I
                                                                                                                    i!      I


      I                     91.
                            91. Flaintiffs I.D.L. and
                                Plaintilfs I.D.L.            bring their
                                                      S.B.L. bring
                                                  and S.B.L.             claim, individually
                                                                   their claim.                       heirs at Inlaw|
                                                                                                   an heirs
                                                                                indivickiaily asas an            all g
      '7
      An..           ol DECEDENT in wrongful
                     of DECEDENT                       as siiccess
                                                   and as
                                    wrongful death and    successors-in-interest   to the
                                                                   ors-in-intcrest to the DECEDENT  and to
                                                                                          DECEDEN l and W
                                                                                                           I
                                                                                                           !
                                                                                                                            g
      3
      3                  ESTATE OF
                     The ESTATE    ISRAEL LUCAS.
                                OF ISRAEL        and inin each
                                          LUCAS,and            case. seeks
                                                          each case,       both survival
                                                                     seeks both survival and wrongllil j
                                                                                         and wrongliil
      4
      4              death damages for the violation of DECEDENT'S rights.
                     death damages tor the violation of DECEDENT's rights.                                                  j
                                                                                                                            I
      5
      5                                             EIGHTH CAUSE OF
                                                    EIGHTH          ACTIONN
                                                                 oF ACTIO                                                 |
                                                                                                                          4
                                                                                                                            4

                                                                                                                            II

      o                           VIOLATION OF CALI
                                  VIOLATION OF CALIF ORNIA CIVIL CODE SECTI
                                                    FORNIA                  ON 52.1
                                                                      SECTION  s2.l
                                                                                                                            E
     6
                                                                                                                            i
      7
      7                                                (Tom Bane Act
                                                       (Tom          Violations)
                                                                 Act Violations)

      8
      8                                              Plaintiffs against Ail
                                                 (By Plaintiffs
                                                 (By                        Defendant)
                                                                        All Defendant)

      9
      9                     92.       Plaintitls lepeat
                                      PlaintitTs repeat and le-allege each
                                                        and re-allege      allegation in
                                                                      each allegation    all the
                                                                                      in all the preceding paragraphs
                                                                                                 preceding paragraphs
    10
    10               of
                     of this Complaint                     effect as
                             Complaint with same force and efibct    if fully
                                                                  as ii       SCI forth
                                                                        fully set       herein.
                                                                                  tbrth herein.

    1I 1I                                                             section 52.1
                                                                   to section
                                                         pursuant to
                             93. This action is brought pursuant                     ot the
                                                                               52.1 of      California Civil
                                                                                        the CalifOrnia        Code.
                                                                                                        Civil Code.
    11
    12                                                  pursuant to
                     The present action is also brought pursuant                    and 815.2
                                                                               8"0 and
                                                                     section 820
                                                                  to section                    of the
                                                                                         815.2 of      Government
                                                                                                   the Go\~'crnmcm          I
                                                                                                                            I


    13
    13               Code. Pursuant to section
                           Pursuant to         820 of
                                       section 820 of the California Government
                                                      the California                  as a
                                                                                Code, as
                                                                     Government Code.    at public
                                                                                                   emplc»>ce. !I.
                                                                                            public cmplovcc.                I



                                                                                                                            !
    14
    14               DcfCndants         DEPUTIES, and
                     Defendants DOE DEPUTIES,             DOES l1 through
                                                     and DOES      through 10.     inclusive, are
                                                                              10. inclusive.      liable for
                                                                                              are liublc      injuries I3
                                                                                                         jin' iniurics      1
                                                                                                                            !



    15
    15               caused by their                      the same
                                                       to the
                                             omissions to
                               their acts or omissions             e.xtcnt as
                                                              same extent
                                                                     Defendants DOE
                                                             herein. Dclenclunw
                                                   mentioned herein.
                                                                                         person.
                                                                                 private person.
                                                                           as aa private
                                                                                     DEPUTIES, and
                                                                                DOE DFPUTIES.        DOES I1 1
                                                                                                                            I
    16
    16                      94.       At all times mentioned
                                      Al                                                         and DOES
    17
             i                    .                    . within
                                          . C. were acting                                . employment aiuEo!
                                                           . . the course and scope of their
                     inclLisiN were acting w=§='nI*. the c-.'>u2'~-,c .m-J ~;;<~;éc al lhcir cmplovmcm Ami/or
                 10. mclusnc.                                                               u

    17
       I through 10.
     8 agency with defendant
    18                          COUNTY OF
                      defendant COUNTY           KERN. As
                                            OF KERN.        As such
                                                                  such defendant        COUNTY OF
                                                                          defendant COUNTY             KERN isis i
                                                                                                   OF KERN
                                     for the
                 respondent superior for
    19 liable in respondent                  injuries caused
                                         the injuries  caused by    by the        and omissio
                                                                            acts and
                                                                        the acts               ns of
                                                                                        omissions    Defendants
                                                                                                  of Defendants

    20               DOE DEPUTIES.
                     DOE               DOES l1 through
                                   and DOES
                         DEPUTIES, and                 10. inclusiv
                                               through 10. inclusive.  pursuant to
                                                                    e, pursuant    section 815.2
                                                                                to section 815.2 of the
                                                                                                                 of the
    21               California Government
                     California            Code.
                                Government Code.
    ') ")
    ")!              DECEDENT ISRAE
              95. DECFDENT                    LUCAS was
                                    ISRAELL LUCAS      was subject
                                                            subjected   to excessi
                                                                    ed to           ve force
                                                                            excessive          by
                                                                                        force by

    23 Defendants
    15                   DEPUTIES,and
       Defendants DOE DEFUTIES.           DOES l1 through
                                      and DOES            10. inclusive.
                                                  through 10.               the form
                                                                         in the
                                                              inclusive, in     fOrm of  gunshotss
                                                                                      of gunshot
    24 lired
       tired by said defenda
             by said         nts which
                     defendants        struck ISRAE
                                 which struck         H FCAS
                                              ISRAELL LI       and caused
                                                         iCAS and           him serious
                                                                    caused him
                                                                                         personal i
                                                                                 serious personal                            I
                                                                                                   I
    23
    25               injuries from
                     injuries            he eventua
                                   which he
                               tom which    eventually  died. The
                                                    lly died.     shootingg was
                                                              The shootin       unreasonable and
                                                                            was unreasonable     unwarra
                                                                                             and unwarranted as
                                                                                                                nted as
    26 the circums
           circumstances  under which
                   tances under       the shootin
                                which the shooting  occurred did
                                                  g occurred did nm  require the
                                                                 not require     use of
                                                                             the use    any force
                                                                                     of 1111\-' lbrcc
                                                                                                                             I

    27               whatsoever. As
                     whatsoever. As an              use of
                                       unreasonable use
                                    an unreasonable         tbrce. the
                                                        of' force,     shootingg constituted
                                                                   the shootin                  violatio of'
                                                                                 constituted aa violation              n of I
    °7
    28 l.SRAE  LLiCAS constitu
       ISRAELL LUCAS           tional rirights
                      constitutional           against unreasonable searches and seizures protected
                                         I,hts a5airest unreusonubk: marches and seizures larotcclcil
                                                                 f
                                                                                                                            II
                                                               2I                                                           !
             in
                                              PLAINTIFFS'
                                              PLAINTIFFS'       AINT FOR
                                                          COMPLAINT
                                                          COMPL          UAMAGF.S
                                                                     FOR DAMAGES                                            i
                                                                                                                    v

                                                                                                   *


Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 22 of 24                                                   I
                                                                                                                        g
 1         by the Constitution        State of
                  Constitution of the State    California.
                                            of Califbrnia.
 2                96.     All of
                          All    the above
                              ot the       acts and
                                     above acts     omissions of
                                                and omissions of Deténdants
                                                                                         DOE DEPUTIES, and
                                                                 Defendants DOE DEPUTIES. and
 *1
 J         DOES I1 throu
           DOES             10. inclu
                         gh 10.
                   through            sive were
                                inclusive       willful, wanton.
                                           were willful.                   and oppressive lhereb\'
                                                                 malicious and oppressive thereby
                                                         wanton, malicious
 4
 4         Justi
           justifying  the award
                 tying the awarding  of exemp
                                 ing of       lai-y and
                                        exemplary       punitive dama
                                                    and punitive      ges to
                                                                 damages
                                                                             Plaintiffs as to said
                                                                          to PlaintitTs as 10 said

 5
 5

 6
 6
           defendants.
           defen dants.

                  97.      As   proximate result
                           As a proximate        of the
                                          result of     acts of
                                                    the acts of Defendants
                                                                                  DEPUTIES,and
                                                                           DOE DEPIJTIES.
                                                                Defendants [)()1:              DOES I
                                                                                           and l)()1;s i
                                                                                                                        H
                                                                                                                        I


           I through 10. inclusive. ISRAEL LUCAS suffered multiple gunshot wounds xvhich caused I
                                                                                                                        i
 7
 7         I through 10. inclusive. ISRAEL LUCAS suffered multiple gunshot wounds which caused
 8
 8             severee injuri
           him sever   injuries  from which
                              es from       he event
                                      which he       ually died.
                                               eventually  died.
                                                                           LUCAS" civil
                                                                   ISRAEI. LUCIAS`
                                                          violated ISRAEL                rights as
                                                                                   civil rights    I
                  98.      The above           defendants violated
                                     acts ofof detbndants
 9
 9

I10
  0
       I   protected
                           The

           protected by secti
                        section
                               above acts
                                      of the
                                 5".l of
                              on 52.1    the Civil Code.
                                             Civil Code.
                                                                                                as
                                                                                                                        1
Ii                99. As    As such.
                               such. Plaintiffs   l.D.i,.. and
                                      Plaintiffs l.D.T     and SB      lll'r`
                                                                              emitied loum compeii.satory damti
                                                               S.lTl.I . .are enlilixxd  CuI11D€llsillol'\
                                                                                                                 ges
                                                                                                            daunugcs
                                                                                                                        ;
                                                                                                                        I




12         accor ding toto proof.
           according              including those
                           proof, including         permitted by
                                             those pennittcd    by Secti
                                                                     Section       of the
                                                                               57 of
                                                                            on 52          Civ il Code, punitive and
                                                                                       the Co it Code. punitive and
                                                                                                                        I




13
13         exemp lai7 damages.
           exemplary                the costs
                         damages, the              suit incur
                                               of suit
                                        costs of              red inin this
                                                        incurred
                                                                                      reasonable attorn
                                                                            action, reasonable
                                                                       this action.                      ey's fees as
                                                                                                   attorney's fees as

la
14         permitted by
           permitted              Code secti
                            Civil Code
                     by the Civil            on 51.7
                                       section       and 52.
                                                51.7 and         any other
                                                             and any
                                                         52. and
                                                                                        additional relief that the
                                                                     other additional relief that the

15         court deem
                 deems  proper.
                      s proper.
16                                              PRAYER
                                                PRA         RELIEF
                                                    YER FOR RELI EF

17                 WHEREFORE, Plaintifts requests entry of judgment in their favor and against|II
                   WHEREFORE. Plaintiffs requests entry of judgment in their lhvor and auuinsl
                               ws:                                                                                      |Q
18         Defendants as follo
           Defendants as follows:                                                                                       1i



19
19             A. For compe
               A. For       nsatory dama
                      compensatory        ges, for
                                     damages,       wrongful death
                                                for wrongful
                                                                         ding damages for the loss of!
                                                                   including damages For the loss of E
                                                             death inclu

20
20                DECEDENT's               love. compa
                                 life-long love,
                  DECEDENT'S life-long                 nionship, comlbrt.
                                                 companionship.            care. assis
                                                                 comfort, care,  assistance.  protection.|
                                                                                       tance, protection. 1
                                                                                                          i
                                                                                                        I
21
21                 affection, society; moral support: and the loss of relationship with Decedcm. Q
                   affection. society, moral support: and the loss of relationship with Decedent.
11
"^2                including          society, tiuniliul
                                   ot society.
                              loss of
                   including loss                                     and compa
                                                         relationship and
                                               tamilial relationship            nionship inin an
                                                                          conipaliionsliip
                                                                                                 amount
                                                                                              an umuunl l
23
23                 according to proof
                   according lo       at the time of
                                proof at             trial:
                                                  of trial:

2.4
24             B. For compensatory damages,for Survival for the mental, physical and emotional pain
               B. For compensatory damages. br Survival tel' the mental. physical and emotional pain
25
25                 and sulfe ring ot
                       suffering  of DECEDENT    an amou
                                              in an
                                     DECEDENT in         nt accor
                                                    amount  according  to proof
                                                                  ding to                    at the time oftrial;
                                                                          proof at the time of trial:
26
26             C. For
               C.          of finan
                      loss of
                  For loss          cial suppo
                              financial        rt, suste
                                         support.  sustenance  and earni
                                                         nance and                  ng eapaeity in an amount
                                                                   earning capacity in an amount
27
27                 according    proof at the time
                   according to proof             of trial:
                                             time of trial:
*fig
28                For loss
               D. For
               D.          ot gifts
                      loss of           benefits in
                                    and benefits
                              gifts and             an amou
                                                 in an amount  according to
                                                            nt according
                                                               22
                                                                            proof           at the time of trial:
                                                                         to proof at the time of trial                      2
                                    PLAINTIFFS'
                                    PLAI NTIFFS' COMPLAINTT     D.\IVIAGES
                                                        I T FOR DAMAGES
                                                 COMPLAIN                                                                   I
     r
         \
                     0        !

.»
                Case 1:20-cv-01420-NONE-JLT Document 2-1 Filed 10/05/20 Page 23 of 24
                     \




                l                           punitive damage
                                        For punitive
                                     E. For
                                     E.                    s against
                                                     damages         the individu
                                                             against the         al dcfbndanls
                                                                         individual            in an
                                                                                    defendanis in    amount to
                                                                                                  an amount to be proven ai
                                                                                                               be proven an

               2                        trial;
               2                        trial:
                                                                                                                                     1
               3
               3                     F. For interest;
                                     F. For interest:
                                                                                                                                     I
               4
               4                     G.     reasonable costs
                                     G. For rcusonahle          this suit
                                                             ol this
                                                       costs of      suit and           s' ices,
                                                                              zlltornc\ s'
                                                                          and altornc}           including pursualm
                                                                                           ICCS. including          to 42
                                                                                                           pursuant In       281. .. I
                                                                                                                       -P II LS.C

               5
               5                        § 1988:
                                        § 1988:

               6
               6                     H. For reasonable
                                     H.                costs of
                                            leasonable costs    this suit
                                                             ol this      and attorneys'
                                                                     suit and            fees. includi
                                                                              attorneys' lees, including  pursuant to
                                                                                                       ng pursuant    the Tom
                                                                                                                   to the Tom

               7
               7                                                 statutes;:
                                        Bane Act and other state statutes

               8
               8                     1.
                                     I. For all other damages                       and state
                                                      damages allowed under federal and       law and:
                                                                                        state law and;

               9
               9                                                      as the
                                                               relief as
                                     J. For such further other relief        Court mud
                                                                         the Court     deem Just,
                                                                                   may deem just. proper. and appropri
                                                                                                  proper, and          ate.
                                                                                                              appropriate.

             10
             10                   Respectfully Submitted,
                                  Respectfully Submitt ed,
             lI
             11                                 3 l. 2020
                                  Dated: August 31.  20"0              GUIZAR,HENDERSON
                                                                       GUIZAR,            & CARRA
                                                                               HENDERSO.N &       ZCO, LLP
                                                                                            CARRAZCO,  LLP
                                                                                                                                     I
                                                                                                                                     |
             12
             12

             13
             13
                                                                                                                                     v
                                                                                                                                     I
                                                                        By:                                                          !
             IN
             14
                                                                              HUMBERTO GUIZAR
                                                                              HUMBERTO  GljfZ.ARr
                                                                              CHRISTIAN CONTRFRAS
                                                                              CHRISTIAN CONTRERAS
             15
             15
                                                                              Attorney  for Pluil1lilTs.
                                                                              Attorney lor   PlaintiiTs.
             16
             16          i                                                    l.D.L. and
                                                                              LD.L.  :did S.B.l...
                                                                                          5.3.1    !'».     through iheir
                                                                                                    by and lhrouuh  their
                                                                                                                     d as
                                                                                                                                     I




                                                                              guardian and
                                                                              guardian              individually.^an
                                                                                            lilem. individually.
                                                                                        ad liter.                 and  as
             17
             17                                                               successors
                                                                              success ors in interest              LUC.^S
                                                                                                          :SR/(ELL LUCAS
                                                                                              inlcrcst to ISRy\E
             18
             18                                                 DEMAND
                                                                DEMA       JURY TRIAL
                                                                    ND FOR JLIRY
             19
             19                         Plaintiffs hereby demand a trial by jury.
                                        Flaintiffs                          July.
                  Dated: August
             20 J Dated:        3 I . 2020
                         August 31.   2020                             GUIZAR,HENDERSON & CARRAZCO,LLP
                                                                       GUIZAR, HENDERSON & CARRAZCO, LLP
             2-) I


             23
             23
                                                                        By:
                                                                              HUMBERTO (.`iI.IIZAR
                                                                              I-IUMBFRT() GUIZAir
             ')
             24 4                                                             CHRISTIAN CONTRERAS
                                                                              CHRISTIAN       CONTRERAS                              l
             ^_                                                               Attorney       Plaintiffs.
                                                                                         br Plaintiff.
                                                                              Attorney for                                           I
             25                                                                                    b\ and through their
                                                                                          S.B.L.. by
                                                                              l.D.L. and S.B.L..
                                                                              I.D.L.                                                 Il
                                                                              guardian  ad liter.
                                                                              guardian ad          individually, and as
                                                                                            litem. individually.
             26
             *o                                                               success ors in interest In
                                                                              successors                  ISRAEL ITJCAS
                                                                                                       to ISRAEL  LUCAS              !
                                                                                                                                     I
             27
             27
                                                                                                                                     ¥
                         I.                                                                                                          E
                                                                                                                                     z
             28
             °8

                                                         PLAINTIFFS' COMPLAINT
                                                         PLAINTIFFS`           FOR DAMAG
                                                                     COMPLALNT FOR       ES
                                                                                   DAMAGES
                                                                                                                                                                                                                                                                                ~.                                                                                                       -Lr|"-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             fc ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4.

                                                                                                                   Case 1:20-cv-01420-NONE-JLT Document 2-1 . Filed 10/05/20 Page 24 of 24                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                           .
                                                                                                                                                                                       ».
                                                                                                                                                                                                                                                                                                                                                                                                                                                    »'
                                      4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _-                 l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                              .it
                                                                                                                                                                                                                                                                                                                              1~\1
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                              I


                                                        ._.-I
                        .,                                                                                                                                                                                                                                                                                                    r;
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                              I I
                                                                                                                                                                                                                                                                                                                                      . Q                                                                                                                                                                                                                                                                                                                                                                          ,.
                                 .                 '.
                                                                                                                                                                                                                                                                                                                              .in
                                                                                                                                                                                                                                                                                                                              n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                      . n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .In.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -s
                                                                                                                                                                                                                                                                                                                                                                                                     9

                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                             _                   |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                                                                                                                          In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f'\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i




                                                                                   l              .                                                             ..--       1 . .
                                                                                                                                                                           \_.r
                                                                                                                                                                                            '                                                                                                                                         .._.          |.           ..                                                                                                                                                                                                                                                                                                             1   ',   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I




              . .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    »| _. . r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .

              1 .                                        .
                                                           .                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '■            ■}
                                                         .
                                                        .2      \
                                                                    l   |
                                                                                                                             II              I    I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ■ I.:'-:.                         ' .J'- . f                                                                                                                                                        ;H '■

                                                                                                                                                                                                                                                                                                       ._                 I'..                                  _. .          v              .I
                                                                                                                                                                                                                                                                                                                                                                                                                                        .l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I                ..                         ,.' \ •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .* . . .■ . ;■.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . . '-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . . I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                                                                                                                                                                                             .{'.*:                             i • ■:: »:-;:i
                                                                                                                                                                                                                                                                                         •I                     .I                                                                                           ° l                                                                                                                                    I
                                                                                                                                                                                                                                                                                                  )_                                  -_'
                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                     ,J
                                                                                                                                                                                                                                                                                                                                                                                                                                         I                ."'ll         |                                                                   I                       I       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p..          .
                                                                                                              .                                                                                                                                                                                                                                 |                                                I                                                                               01                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                         -I                                                                                                                         |    .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *.'
                                                                                                                       - -.. . . l uI .
                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                     a                                              -O




                                                                            .~
                                                                                 -.I
                                                                                  . 1 ,
                                                                                       ..                              .-
                                                                                                                             .'|
                                                                                                                                                            .          i.                                                                                                                                                                                                                                                           •                                       .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1.1'II`
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :> i;:
                                                                                                                                                 .-

                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                 .               .
                                                                                                                                                                                                                                             I

.         I
                                     . ...
                                          ;.                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •V




                                                                                                                                                                                                                                                                                                       .. ,
        - 1                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                . .I
                                                                                                                                                                   .                               .            .
                                                                                                                                                                                                                                                           .•                                      .                      ..                                                                                              1    1            .           ..                   5
                                                                                                                                                          .I
                                                                                                                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                                                                                                      \         I
                                                                                                                   1
                                                                                                                               |
                                                                                                                                                                  Q                             I                                \
                                                                                                                                                                                                                                                                                                                _Q                                          :.                     a                                                                    I                        2
                                                                                                                   P,
                                                                                                                                        I-
                                                                                                                                             •
                                                                                                                                             .
                                                                                                                                                           _ . .I -. 1
                                                                                                                                                            I
                                                                                                                                                                                                            l   .
                                                                                                                                                                                                                Q                                I         I
                                                                                                                                                                                                                                                                       'u
                                                                                                                                                                                                                                                                        l                          •                                                        '        1             1 '                                        I' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    •               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                          .

                                           |

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .r  1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -     .0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |



                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                       .                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                              . .           I           n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                            . .2. -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                            .                                                                                 -             i            ..
                                                                                                                                                                                                        I

                                                                                                                                                                                                                |                                      \°°'.-           .
                                                                                                                                                                       .                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                       h
                                                                                                                                                                                                                                                                                     _
                                                                                                                                         .                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                         I
                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                  .•                                                                                                                                                                                                                                                                                                                                                                                                                            I


                                                                                                                                                                                                                                     .
                                                                                                                                                                                       I
                                                                                                                                                                                                        .                    _
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                         l




                                                                                                                                                                                       I                                 I
                                                                                                                                                                                                                                 '                   I |
                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                       !                    I
                                                                                                                                                                                                    I

                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n.




                                                                                                                                                                                                                                                                                                                                                                                                                      .• . .
                                                                                                                                                                                                                                                                                                                                                                                                                                .- •            2
                                                                                                                                                                                                                                                                                                                                                                                                                          I

                                                                                                                                                                                                                                                                                                                                                                                                                              Q.
                                                                                                                                                                                                                                                                                                                                                                                                                                    Q           \

                                                                                                                                                                                                                                                                                                                                                                                                                                                »                                    •-             ..
                                                                                                                                                                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                .                                                                                  I           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-                        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1 1 1 1 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             up
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . ' .• I\i;aI l.^ '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .   . °l \1 l
                                                                                                                                                                                                                                                                                                                                                                                              \

                                                                                                                                                                                                                                                                                                                                                                                                                               •■;■
                                                                                                                                                                                                                                                                                                                                                                                                                                        = . |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . § 1 "\_                           l         I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -■   . .°I \°_° |:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "   !   U .                       ' Q       .    •l I . I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                         |   .I                                                                                                                                                                                                                            C .                                                      ' l o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        In                                                                                                                                             I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                              . n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \ l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                           \




                                                                                                                                         I
                                                                                                                                                  1
                                                                                                                                                      I
                                                                                                                                                                . . ..
                                                                                                                                                                  |.

                                                                                                                                                                  I
                                                                                                                                                                             l
                                                                                                                                                                                   1

                                                                                                                                                                                                        l       'q
                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l




                                                                                                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \


                                                                                                                                                                                                                                                                                                                                                                                                     -Q



                                                                                              l                                                                                                                                                                                                                                             ■ ;     •

                                                                                                                                                                                                                                                                                                                                  '             .       I
                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                         I


                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                 I.
                                                                                                                                                                                                                                                                                                                                                                                                                          I




                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                              , L                                                                                                                                                                                                                                                                        .    .' u
                                                                                                      -                            .I
                                                                                                                                                                                                                                                                                                                                                                                              l                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         In

                                                                                                                                                                                                                                                                                                                     a                                                    .
                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                   ;' |.
                                                                                                                                                                                                                                                                                                                                                                                  'I
                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I



                                                                                                                  '|

                                                                                          0



                                                                                                                                                                                                                                                                                                                                                                                                                              Q '                                                                                                                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                               in                                   in.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                      \


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                          |




                                                                                                                                                                                                                                                                                                            80
                                                                                                                                                                                                                                                                                                            89 =Z Wd <i;:cQS;ij5g '

                                                                                                                                                                                                                                                                                                                     ..          HH                             ..
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                         - ft3A13o3u"
    1




                                                                                                                                                                                                                                                                                                                           mi33m!i
-

              .     I

                                                                                                                                                                                                                                                                                                                                                                                             ~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
              ,              .                                                                                                                                                                                                                                                                                                                                                           .                        .                                                                                                                                                                                            . .                   .                                                                                                                                        -'       .       I.-
                                                                                                                                                                                                                                                                                                                                                                                  .- ....    .
                                                                                                                                                                                                                                                                                                                                                                              |                                                                                                                                                                                                                                                              \
